Name: COMMISSION REGULATION (EC) No 836/95 of 18 April 1995 amending the Annex to Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  tariff policy;  agricultural structures and production
 Date Published: nan

 20. 4 . 95 EN Official Journal of the European Communities No L 88/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 836/95 of 18 April 1995 amending the Annex to Regulation (EEC) No 3846/87 establishing an agricultural product ¢ nomenclature for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 3846/87 of 17 December 1987 establishing an agricultural product nomenclature for export refunds (*), as last amended by Regulation (EC ) No 440/95 ( 2), and in particular Article 3 , last subparagraph, thereof, Whereas Regulation (EEC) No 3846/87 provides for the publication of the full version of the refund nomenclature to be used from 1 January each year as it follows from the regulatory provisions on export arrangements for agricultural products ( 3 ); Whereas account must be taken of amendments to the combined nomenclature introduced by Commission Regulation (EC ) No 3115/94 of 20 December 1994 amending Annexes I and II to Council Regulation (EEC) No 2658/87, of 23 July 1987, oh the tariff and statistical nomenclature and on the Common Customs Tariff ( 4 ) applicable from 1 January 1995, (') OJ No L 366, 24 . 12. 1987, p. 1 . ( 2 ) OJ No L 45, 1 . 3 . 1995, p. 37. ( 3 ) Incorporated in the Annex to this Regulation are amendments resulting from the adoption of the following measures :  Commission Regulation (EC) No 607/94 of 18 March 1994 (OJ No L 77, 19 . 3 . 1994, p. 5 ),  Commission Regulation (EC) No 1554/94 of 30 June 1994 (OJ No L 166, 1 . 7. 1994, p . 50),  Commission Regulation (EC) No 1622/94 of 4 July 1994 (OJ No L 170, 5 . 7 1994, p. 24),  Commission Regulation (EC) No 1737/94 of 15 July 1994 (OJ No L- 182, 16 . 7 . 1994, P- 9 ),  Commission Regulation (EC) No 2079/94 of 18 August 1994 (OJ No L 215, 20. 8 . 1994, p. 2 ),  Commission Regulation (EC) No 3142/94 of 21 December 1994 (OJ No L 332, 22 . 12. 1994, p. 15),  Commission Regulation (EC) No 3327/94 of 21 December 1994 (OJ No L 350, 31 . 12. 1994, p. 43 ),  Commission Regulation (EC) No 3328/94 of 21 December 1994 (OJ No L 350, 31 . 12. 1994, p. 45),  Commission Regulation (EC) No 3329/94 of 21 December 1994 (OJ No L 350, 31 . 12. 1994, p. 50),  Commission Regulation (EC) No 3333/94 of 21 December 1994 (OJ No L 350, 31 . 12. 1994, p. 60),  Commission Regulation (EC) No 282/95 of 13 February 1995 (OJ No L 34, 14. 2 . 1995 , P- 1 ),  Commission Regulation (EC) No 390/95 of 24 February 1995 (OJ No L 43, 25 . 2. 1995 , P- 9),  Commission Regulation (EC) No 440/95 of 28 February 1995 (OJ No L 45, 1 . 3 . 1995 , p. 37). ( 4 ) OJ No L 345 , de 31 . 12. 1994, p. 1 . No L 88/2 EN Official Journal of the European Communities 20. 4 . 95 HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 3846/87 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal on the European Communities. It shall apply with effect from 1 January 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 April 1995 . For the Commission Franz FISCHLER Member of the Commission 20 . 4 . 95 EN Official Journal of the European Communities No L 88/3 ANNEX AGRICULTURAL PRODUCT NOMENCLATURE FOR EXPORT REFUNDS No L 88/4 | EN | Official Journal of the European Communities 20. 4. 95 CONTENTS Sector Page 1 . Cereals and wheat or rye flour, groats or meal 5 2. Rice and broken rice 6 3 . Products processed from cereals 8 4. Malt 13 5 . Cereal-based compound feedingstuffs 14 6 . Beef and veal 15 7. Pigmeat 20 8 . Poultrymeat 25 9 . Eggs 30 10 . Milk and milk products 31 11 . Fruit and vegetables 48 12 . Products processed from fruit and vegetables 52 13 . Olive oil 54 14 . White and raw sugar without further processing 55 15 . Syrups and other sugar products 56 16 . Wine 57 17. Tobacco 61 20. 4. 95 I EN I Official Journal of the European Communities No L 88/5 1 . Cereals and wheat or rye flour, groats or meal CN code Description of goods Product code 1001 Wheat and mesiin: 1001 10 00  Durum wheat: Seed 1001 10 00 200   Other 1001 10 00 400 ex 1001 90  Other:   Other spelt, common wheat and mesiin: 1001 90 91    Common wheat and mesiin seed 1001 90 91 000 1001 90 99    Other 1001 90 99 000 1002 00 00 Rye 1002 00 00 000 1003 00 Barley: 1003 00 10  Seed 1003 00 10 000 1003 00 90  Other 1003 00 90 000 1004 00 00 Oats:  Seed 1004 00 00 200  Other 1004 00 00 400 1005 Maize (corn): ex 1005 10  Seed: 1005 10 90   Other 1005 10 90 000 1005 90 00  Other 1005 90 00 000 1007 00 Grain sorghum: 1007 00 90  Other 1007 00 90 000 ex 1008 Buckwheat, millet and canary seed; other cereals : 1008 20 00  Millet 1008 20 00 000 1101 00 00 Wheat or mesiin flour:  Wheat flour: 1101 00 11   Of durum wheat 1101 00 11 000 1101 00 15   Of common wheat and spelt:    Of an ash content of 0 to 600 mg/100 g 1101 00 15 100    Of an ash content of 601 to 900 mg/100 g 1101 00 15 130    Of an ash content of 901 to 1 100 mg/100 g 1101 00 15 150    Of an ash content of 1 101 to 1 650 mg/100 g 1101 00 15 170    Of an ash content of 1 651 to 1 900 mg/100 g 1101 00 15 180    Of an ash content of more than 1 900 mg/100 g 110*1 00 15 190 1101 00 90  Mesiin flour 1101 00 90 000 ex 1102 Cereal flours other than of wheat or mesiin: 1102 10 00  Rye flour :   Of an ash content of 0 to 1 400 mg/100 g 110210 00 500   Of an ash content of 1 400 to 2 000 mg/100 g 1102 10 00 700   Of an ash content of more than 2 000 mg/100 g 1102 10 00 900 ex 1103 Cereal groats, meal and pellets :  Groats and meal : 1103 11   Of wheat: 1103 11 10    Durum wheat: I     Of an ash content from 0 to 1 300 mg/100 g:      Meal of which less than 10%, by weight, is capable of passing through a sieve of 0,160 mm mesh 1103 11 10 200 Other 1103 11 10 400 \     Of an ash content of more than 1 300 mg/100 g 1103 11 10 900 1103 11 90    Common wheat and spelt:     Of an ash content of 0 to 600 mg/100 g 1103 11 90 200     Of an ash content exceeding 600 mg/100 g 1103 11 90 800 No L 88/6 EN Official Journal of the European Communities 20 . 4 . 95 2. Rice and broken rice CN code Description of goods Product code 1006 Rice: 1006 20  Husked (brown) rice :   Parboiled: 1006 20 11    Round grain 1006 20 11 000 1006 20 13    Medium grain 1006 20 13 000    Long grain: 1006 20 15     Of a length/width ratio greater than 2 but less than 3 1006 20 15 000 1006 20 17     Of a length/width ratio equal to or greater than 3 1006 20 17 000   Other: 1006 20 92 .    Round grain 1006 20 92 000 1006 20 94    Medium grain 1006 20 94 000    Long grain: , 1006 20 96     Of a length/width ratio greater than 2 but less than 3 1006 20 96 000 1006 20 98     Of a length/width ratio equal to or greater than 3 1006 20 98 000 1006 30  Semi-milled or wholly milled rice, whether or not polished or glazed:   Semi-milled rice :    Parboiled: 1006 30 21     Round grain 1006 30 21 000 1006 30 23     Medium grain 1006 30 23 000     Long grain: 1006 30 25      Of a length/width ratio greater than 2 but less than 3 1006 30 25 000 1006 30 27      Of a length/width ratio equal to or greater than 3 1006 30 27 000    Other: 1006 30 42  -r-   Round grain 1006 30 42 000 1006 30 44     Medium grain 1006 30 44 000 _ _ _ _ Long grain: 1006 30 46      Of a length/width ratio greater than 2 but less than 3 1006 30 46 000 1006 30 48    Of a length/width ratio equal to or greater than 3 1006 30 48 000   Wholly milled rice: l    Parboiled: 1006 30 61     Round grain:      In immediate packings of 5 kg net or less 1006 30 61 100      Other 1006 30 61 900 1006 30 63     Medium grain:      In immediate packings of 5 kg net or less 10Ã 6 30 63 100   Other 1006 30 63 900     Long grain: 1006 30 65    Of a length/width ratio greater than 2 but less than 3 :       In immediate packings of 5 kg net or less 1006 30 65 100 Other 1006 30 65 900 1006 30 67      Of a length/width ratio equal to or greater than 3 : ______ In immediate packings of 5 kg net or less 1006 30 67 100       Other 1006 30 67 900 Other: 20. 4. 95 EN Official Journal of the European Communities No L 88/7 CN code Description of goods Product code 1006 30 92     Round grain: In immediate packings of 5 kg net or less 1006 30 92 100    Other 1006 30 92 900 1006 30 94     Medium grain:      In immediate packings of 5 kg net or less 1006 30 94 100      Other 1006 30 94 900     Long grain: 1006 30 96      Of a length/width ratio greater than 2 but less than 3 : ' \       In immediate packings of 5 kg net or less 1006 30 96 100 Other 1006 30 96 900 1006 30 98      Of a length/width ratio equal to or greater than 3 : ______ In immediate packings of 5 kg net or less 1006 30 98 100       Other 1006 30 98 900 1006 40 00  Broken rice 1006 40 00 000 No L 88/8 I EN j Official Journal of the European Communities 20. 4 . 95 3. Products processed from cereals CN code Description of goods Product code ex 1102 Cereal flours other than of wheat or mesiin: . ex 1102 20 _ Maize (corn ) flour: ex 1102 20 10 -  Of a fat content not exceeding 1,5 % by weight: -   Of a fat content not exceeding 1,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight (4 ) 1102 20 10 200 -   Of a fat content exceeding 1,3 % but not exceeding 1,5 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight (4 ) 1102 20 10 400 ex 1102 20 90 -  Other:   Of a fat content exceeding 1,5 % but not exceeding 1,7% by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight (4 ) 1102 20 90 200 ex 1102 90 - Other: 1102 90 10 -  Barley flour:   Of an ash content, referred to dry matter, not exceeding 0,9 % by weight and of a crude " fibre content, referred to dry matter, not exceeding 0,9 % by weight   Other 1102 90 10 100 1102 90 10 900 ex 1102 90 30  Oat flour :   Of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a crude fibre content, referred to dry matter, not exceeding 1,8 % by weight, of a moisture content not exceeding 1 1 % and of which the peroxidase is virtually inactivated 1102 90 30 100 ex 1103 Cereal groats, meal and pellets : - Groats and meal : ex 1103 12 00 -  Of oats:  Of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 % , of a moisture content not exceeding 11 % and of which the peroxidase is virtually inactivated 1103 12 00 100 ex 1103 13 -  Of maize (corn): ex 1103 13 10 -   Of a fat content not exceeding 1,5 % by weight:    Of a fat content, not exceeding 0,9 % by weight and a crude fibre content, referred to dry matter, not exceeding 0,6 % by weight (*) ( 5 ) 1103 13 10 100 -    Of a fat content, exceeding 0,9 % by weight but not exceeding 1,3 % by weight and a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight (*) ( 5) 1103 13 10 300 -    Of a fat content, exceeding 1,3 % by weight but not exceeding 1,5 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1,0% by weight ( l ) ( 5 ) 1103 13 10 500 ex 1103 13 90 -   Other: -    Of a fat content, exceeding 1,5 % by weight but not exceeding 1,7% by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight O (s ) 1103 13 90 100 ex 1103 19 -  Of other cereals : 1103 1910 - Of rye 1103 19 10 000 20 . 4 . 95 Official Journal of the European Communities No L 88/9EN CN code Description of goods Product code ex 1103 19 30    Of barley: Of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight 1103 19 30 100 1103 21 00 000 Pellets :  Of wheat  Of other cereals:   Of barley 1103 29 20 000 1103 21 00 ex 1103 29 1103 29 20 ex 1104 ex 1104 11 ex 1104 11 90 ex 1104 12 ex 1104 12 90 110411 90 100 Cereal grains otherwise worked (for example, hulled, rolled, flaked, pearled, sliced or kibbled), except rice of heading No 1006; germ of cereals, whole, rolled, flaked or ground:  Rolled or flaked grains :   Of barley:    Flaked:     Of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight   Of oats :    Flaked: _ _ _ _ of an ash content, referred to dry matter, not exceeding 2,3% by weight, of a tegument content not exceeding 0,1 %, of a moisture content not exceeding 12 % and of which the peroxidase is virtually inactivated     Of an ash content, referred to dry matter, not exeeding 2,3 % by weight, of a tegument content exceeding 0,1 %, but not exceeding 1,5 %, of a moisture content not exceeding 12% and of which the peroxidase is virtually inactivated   Of other cereals :    Of wheat    Of maize:     Flaked: 110412 90 100 1104 12 90 300 ex 1104 19 1104 19 10 ex 1104 19 50 110419 10 000 110419 50 110 Of a fat content, referred to dry matter, not exceeding 0,9% by weight and of a crude fibre content, referred to dry matter, not exceeding 0,7% by weight (5 ) Of a fat content, referred to dry matter, exceeding 0,9 % but not exceeding 1,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight (s ) 110419 50 130  Other worked grains ( for example, hulled, pearled, sliced or kibbled):   Of barley:    Hulled (shelled or husked):     Of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight (2 ) ex 1104 21 ex 1104 21 10 1104 21 30 1104 21 10 100    Hulled and sliced or kibbled ('Griitze' or 'grutten'):     Of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight (2) 1104 21 30 100 No L 88/10 EN Official Journal of the European Communities 20. 4. 95 CN code Description of goods Product code ex 1104 21 50 -   Pearled:    Of an ash content, referred to dry matter, not exceeding 1 % by weight (without talc):   First category ( 3 )    Of an ash content, referred to dry matter, not exceeding 1 % by weight (without talc)     Second category (3 ) 1104 21 50100 1104 21 50 300 ex 1104 22   Of oats: I ex 1 104 2210 -   Hulled (shelled or husked): l    Of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of tegument content not exceeding 0,5 %, of a moisture content not exceeding 11 % and of which the peroxidase is virtually inactivated (2 ) 1104 22 10 100 ex 1 104 22 30 -   Hulled and sliced or kibbled ('GrÃ ¬itze' or 'grutten'): \    Of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 % , of a moisture content not exceeding 11 % and of which the peroxidase is virtually inactivated (2 ) 1104 22 30 100 1104 22 99 -   Other: \  Clipped oats of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,5 % , of a moisture content not exceeding 11 % and of which the Peroxydase is virtually inactivated 1104 22 99 100 ex 1104 23 -  Of maize (corn): ex 1104 23 10 -   Hulled (shelled or husked), whether or not sliced or kibbled: \    Of a fat content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,6% by weight ('GrÃ ¼tze' or 'grutten') ( 2 ) ( 5 ) 1104 23 10 100    Of a fat content, referred to dry matter, exceeding 0,9% but not exceeding 1,3% by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8% by weight ('GrÃ ¼tze' Ã ²r 'grutten') (2 ) ( 5 ) 1104 23 10 300 1104 29   Of other cereals :   Hulled (shelled or husked), whether or not sliced or kibbled: ex 1104 29 11     Of wheat, not sliced or kibbled (2 )   Not otherwise worked than kibbled: 1104 29 11 000 1104 29 51 -    Of wheat 1104 29 51 000 1104 29 55 -    Of rye 1104 29 55 000 1104 30 - Germ of cereals, whole, rolled, · flaked or ground: 1104 3010 -  Of wheat 1104 30 10 000 1104 30 90 -  Of other cereals 1104 30 90 000 1107 Malt, whether or not roasted: I ex 1107 10  Not roasted:  Of wheat: 11071011  In the form of flour  Other: 11071011 000 110710 91 -   In the form of flour 1107 10 91 000 ex 1108 Starches; inulin: l - Starches (6 ): ex 1108 11 00 -  Wheat starch: -   Of a dry matter content of not less than 87% and a purity in the dry matter of not less than 97% 1108 11 00 200 20. 4 . 95 EN Official Journal of the European Communities No L 88/11 CN code Description of goods Product code ex 1108 11 00 (cont'd)    Of a dry matter content of not less than 84% but less than 87% and a purity in the dry matter of not less than 97 % (7 ) 1108 11 00 300 ex 1108 12 00   Maize (corn) starch:    Of a dry matter content of not less than 87 % and a purity in the dry matter of not less than 97% 1108 12 00 200    Of a dry matter content of not less than 84% but less than 87% and a purity in the dry matter of not less than 97 % (7 ) 1108 12 00 300 ex 1108 13 00   Potato starch: I    Of a dry matter content of not less than 80 % and a purity in the dry matter of not lessthan 97% 1108 13 00 200    Of a dry matter content of not less than 77 % but less than 80 % and a purity in the dry matter of not less than 97 % (7 ) 1108 13 00 300 ex 1108 19   Other starches : ex 1108 19 10    Rice starch: I     Of a dry matter content of not less than 87 % and a purity in the dry matter of not lessthan 97% 1108 19 10 200     Of a dry matter content of not less than 84 % but less than 87 % and a purity in the dry matter of not less than 97% (7 ) 1108 19 10 300 ex 1 109 00 00 Wheat gluten, whether or not dried :  Dried wheat gluten, of a protein content, referred to dry matter, of 82 % or more by weight (N x 6,25 ) 1109 00 00 100 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artifical honey, whether or not mixed with natural honey; caramel: ex 1702 30  Glucose and glucose syrup, not containing fructose or containing in the dry state less than 20 % by weight of fructose:   Other:    Containing in the dry state, 99 % or more by weight of glucose: 1702 30 51     In the form of white crystalline powder, whether or not agglomerated 1702 30 51 000 1702 30 59 Other ( 8 )    Other: 1702 30 59 000 1702 30 91     In the form of white crystalline powder, whether or not agglomerated 1702 30 91 000 1702 30 99 Other ( 8 ) 1702 30 99 000 ex 1702 40  Glucose and glucose syrup, containing in the dry state at least 20% but less than 50% by weight of fructose: 1702 40 90 Other 1702 40 90 000 ex 1702 90  Other, including invert sugar: 1702 90 50   Maltodextrine and maltodextrine syrup: l    Maltodextrine, in the form of white crystalline powder, whether or not agglomerated 1702 90 50 100 Other ( 8 ) 1702 90 50 900   Caramel:    Other: 1702 90 75     In the form of powder, whether or not agglomerated 1702 90 75 000 1702 90 79 Other 1702 90 79 000 No L 88/12 EN Official Journal of the European Communities 20. 4 . 95 CN code Description of goods Product code 2106 ex 2106 90 2106 90 55 Food preparations not elsewhere specified or included :  Other:   Flavoured or coloured sugar syrups :    Other:     Glucose syrup and maltodextrine syrup ( 8 ) 2106 90 55 000 0 ) The export refund is paid in respect of maize, groats and meal:  of which a percentage not exceeding 30% passes through a sieve with an aperture of 315 micrometres,  of which a percentage not exceeding 5 % passes through a sieve with an aperture of ISO micrometres . ( 2 ) 'Hulled grains ' are grains corresponding to the definition given in the Annex to Commission Regulation (EEC) No 821/68 (OJ No L 149, 29. 6. 1968, p. 46 ). (3 ) 'Pearled grains' are grains corresponding to the definition given in the Annex to Regulation (EEC) No 821/68. (4 ) The analytical method to be used for the determination of the fatty matter content is that printed in Annex I (method A ) to Commission Directive 84/4/EEC (OJ No L 15, 18 . 1 . 1984, p. 28 ). (5 ) The procedure to be followed for the determination of the fatty matter content is as follows:  the sample has to be crushed so that 90% or more can pass through a sieve with an aperture of 500 micrometres and 100% can pass through a sieve with an aperture of 1 000 micrometres,  the analytical method to be used afterwards is that which is printed in Annex I (method A) to Directive 84/4/EEC. (6 ) The dry matter content of starch is determined by the method laid down in Annex II to Commission Regulation (EEC) No 1908/84 (OJ No L 178, 5. 7. 1984, p. 22 ). The purity of starch is determined using the Ewers modified polarimetric method, as published in Annex I of the Third Commission Directive 72/199/EEC (OJ No L 123, 29. 5 . 1972, p. 6 ). (7 ) The export refund payable for starch shall be adjusted by using the following formula: , actual % dry matter 1 . Potato starch:  x export refund.80 y actual % dry matter 2. All other types of starch:  x export refund. When completing customs formalities, the applicant shall state on the declaration provided for this purpose the dry matter content of the product. ( 8 ) The export refund is payable for products having a dry matter content of less than 78 % . The export refund provided for products having a dry matter content of less than 78 % shall be adjusted by using the following formula: actual dry matter content x export refund78 ¢ F The dry matter content is determined by method 2 laid down in Annex II to Commission Directive 79/796/EEC (OJ No L 239, 22. 9. 1979, p. 24 ), or by any other suitable analysis method offering at least the same guarantees. 20. 4 . 95 [ EN Official Journal of the European Communities No L 88/13 4. Malt CN code Description of goods Product code 1107 Malt, whether or not roasted: ex 1107 10  Not roasted:   Of wheat : 11071019 Other 1107 10 19 000   Other : 110710 99 Other 1107 10 99 000 1107 20 00  Roasted 1107 20 00 000 No L 88/14 | EN Official Journal of the European Communities 20 . 4 . 95 5 . Cereal-based compound feedingstuffs CN code Description of goods Product code 2309 Preparations of a kind used in animal feeding ( 1 ): ex 2309 10  Dog or cat food, put up for retail sale :   Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 40 90, 1702 90 50 and 2106 90 55 or milk products:    Containing starch, glucose, syrup, maltodextrine or maltodextrine syrup:     Containing no starch, or containing 10% or less by weight of starch (2 ) ( 3 ): 2309 10 11      Containing no milk products or containing less than 10% by weight of such products 2309 10 11 000 2309 10 13      Containing not less than 10% but less than 50% by weight of milk products     Containing more than 10% but not more than 30% by weight of starch (2 ): 2309 10 13 000 2309 10 31      Containing no milk products or containing less than 10% by weight of such products 2309 10 31 000 2309 10 33      Containing not less than 10% but less than 50% by weight of milk products     Containing more than 30 % by weight of starch (2 ): 2309 10 33 000 2309 10 51      Containing no milk products or containing less than 10% by weight of such products 2309 10 51 000 2309 10 53      Containing not less than 10% but less than 50% by weight of milk products 2309 10 53 000 ex 2309 90 .  Other : Other:    Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :     Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup:      Containing no starch or containing 10 % or less by weight of starch ( 2 ) ( 3 ): 2309 90 31       Containing no milk products or containing less than 10% by weight of such products 2309 90 31 000 2309 90 33       Containing not less than '10 % but less than 50% by weight of milk products _ Containing more than 10% but not more than 30% by weight of starch (2): 2309 90 33 000 2309 90 41       Containing no milk products or containing less than 10% by weight of such products 2309 90 41 000 2309 90 43   Containing not less than 10% but lesss than 50% by weight of milk products    Containing more than 30 % by weight of starch (2 ): 2309 90 43 000 2309 90 51   Containing no milk products or containing less than 10% by weight of such products 2309 90 51 000 2309 90 53       Containing not less than 10% but less than 50% by weight of milk products 2309 90 53 000 f 1 ) Covered by Regulation (EEC) No 1619/93 of the Commission (OJ No L 155, 25 . 6. 1993, p. 24). (2 ) Cereal products means the products falling within subheadings 0709 90 60 and 0712 90 19, Chapter 10, and heading Nos 1101 , 1102, 1103 and 1104 (excluding subheading 1104 30) and the cereals content of the products falling within subheadings 1904 10 10 and 1904 10 90 of the combined nomenclature . The cereals content in products under subheadings 1904 10 10 and 1904 10 90 of the combined nomenclature is considered to be equal to tHe weight of this final product. No refund is paid for cereals where the origin of the starch cannot be clearly established by analysis . ( 3 ) A refund will only be paid for products containing 5 % or more by weight of starch. 20. 4 . 95 j EN j Official Journal of the European Communities No L 88/15 6 . Beef and veal CN code Description of goods Product code ex 0102 Live bovine animals : ex 0102 10  Pure-bred breeding animals : ex 0102 10 10   Heifers (female bovines that have never calved): I    With a live weight equal to or greater than 250 kg:     Up to the age of 36 months 0102 10 10 120 Other 0102 10 10 130 ex 0102 10 30   Cows : \    With a live weight equal to or greater than 250 kg:     Up to the age of 60 months 0102 10 30 120 Other 0102 10 30 130 ex 0102 10 90  Other: I    With a live weight equal to or greater than 300 kg 0102 10 90 120 ex 0102 90 Other: \   Domestic species :    Of a weight exceeding 160 kg but not exceeding 300 kg: ex 0102 90 41     For slaughter: l      Of a weight exceeding 220 kg 0102 90 41 100    Of a weight exceeding 300 kg:     Heifers ( female bovines that have never calved): 0102 90 51      For slaughter 0102 90 51 000 0102 90 59 Other 0102 90 59 000     Cows: 0102 90 61      For slaughter 0102 90 61 000 0102 90 69      Other 0102 90 69 000     Other : 0102 90 71      For slaughter 0102 90 71 000 0102 90 79      Other 0102 90 79 000 0201 Meat of bovine animals, fresh and chilled: 0201 10 00  Carcases and half-carcases:   The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs:    From male adult bovine animals i 1 ) 0201 10 00 110  Other 0201 10 00 120   Other:    From male adult bovine animals (') 0201 10 00 130 Other 0201 10 00 140 ex 0201 20  Other cuts with bone in: 0201 20 20   'Compensated' quarters :    From male adult bovine animals ( l ) 0201 20 20 110    Other 0201 20 20 120 0201 20 30   Unseparated or separated forequarters:    From male adult bovine animals ( x ) 0201 20 30 110    Other 0201 20 30 120 0201 20 50   Unseparated or separated hindquarters: l    With a maximum of nine ribs or pairs of ribs: _ _ _ _ From male adult bovine animals 0 ) 0201 20 50 110     Other 0201 20 50 120    With more than nine ribs or pairs of ribs:     From male adult bovine animals i 1 ) 0201 20 50 130     Other 0201 20 50 140 No L 88/16 I EN I Official Journal of the European Communities 20 . 4. 95 CN code Description of goods Product code ex 0201 20 90   Other: I    The weight of bone does not exceed one third of the weight of the cut 0201 20 90 700 ex 0201 30 00  Boneless : l   Boneless cuts exported to the USA under the conditions laid down in Commission Regulation (EEC) No 2973/79 (4) 0201 30 00 050   From the hindquarters of male adult bovine animals with a maximum of nine ribs or nine pairs of ribs (2 ), each piece individually wrapped 0201 30 00 100   Other boned cuts, each piece individually wrapped with a lean bovine meat content (excluding fat) of 50% or more (6 ) 0201 30 00 150   Other, including minced meat, with a lean meat content (excluding fat) of 78% or more ( 6) 0201 30 00 190 ex 0202 Meat of bovine animals, frozen: 0202 10 00  Carcases and half-carcases :   The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs 0202 10 00 100   Other 0202 10 00 900 ex 0202 20  Other cuts, with bone in : 0202 20 10   'Compensated' quarters 0202 20 10 000 0202 20 30   Unseparated or separated forequarters 0202 20 30 000 0202 20 50   Unseparated or separated hindquarters:    With a maximum of nine ribs or pairs of ribs 0202 20 50 100    With more than nine ribs or pairs of ribs 0202 20 50 900 ex 0202 20 90 Other: I    The weight of bone not exceeding one third of the weight of the cut 0202 20 90 100 0202 30  Boneless: 0202 30 90 Other: \    Boned cuts exported to the United States of America under the conditions laid down in Regulation (EEC) No 2973/70 (4 ) 0202 30 90 100    Boned cuts, each piece individually wrapped with a lean bovine meat content (excluding fat ) of 50 % or more (6 ) 0202 30 90 400    Other, including minced meat, with a lean meat content (excluding fat ) of 78 % or more ( 6 ) 0202 30 90 500    Other 0202 30 90 900 0206 Edible offal or bovine animals, swine, goats, horses, asses, mules or hinnies, fresh, chilled or frozen: 0206 10  Of bovine animals, fresh and chilled:   Other: 0206 10 95    Thick skirt and thin skirt  Of boyine animals, frozen: 0206 10 95 000 0206 29 Other:    Other: 0206 29 91     Thick skirt and thin skirt 0206 29 91 000 ex 0210 Meat and edible meat offal, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal: I ex 0210 20  Meat of bovine animals : ex 0210 20 90   Boneless :    Salted and dried 0210 20 90 100    Salted, dried and smoked 0210 20 90 300    In brine (3 ) 0210 20 90 500 ex 1602 Other prepared or preserved meat, meat offal or blood : ex 1602 50  Of bovine animals : 20. 4 . 95 EN Official Journal of the European Communities No L 88/17 CN code Product code ex 1602 50 10 1602 50 10 120 1602 50 10 140 1602 50 10 160 1602 50 10 170 1602 50 10 190 1602 50 10 240 1602 50 10 260 1602 50 10 280 ex 1602 50 31 Description of goods Uncooked; mixtures of cooked meat or offal and uncooked meat or offal:  Uncooked; not containing meat other than that of animals of the bovine species :   Containing by weight the following percentages of bovine meats (excluding offal and fat):    Manufactured under the arrangement provided for in Article 4 of Council Regulation (EEC) No 565/80 (7 ):     90% or more     80% or more, but less than 90%     60% or more, but less than 80% _ _ _ _ 40% or more, but less than 60%    Other:     40% or more  Other:   Containing by weight 80 % or more of meat or meat offal, of any kind, including fats of any kind or origin   Containing by weight 40 % or more but less than 80 % of meat or meat offal, of any kind, including fats of any kind or origin   Containing by weight less than 40 % of meat or meat offal, of any kind, including fats of any kind or origin Other:  In hermetically sealed containers :   'Corned beef' ( 9):    With a collagen/protein ratio of no more than 0,35 ( 8 ) and containing by weight the following percentages of bovine meats (excluding offal and fat):     90 % or more:      Products complying with the conditions laid down in Commission Regulation (EEC) No 2388/84 (5 )      Manufactured under the arrangements provided for in Article 4 of Regulation (EEC) No 565/80 ( 7 )  _ _   Other     80% of more, but less than 90%:      Products complying with the conditions laid down in Regulation (EEC) No 2388/84 ( J )      Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 ( 7 )      Other Other:    Not containing meat other than that of animals of the bovine species : _ _ _ _ With a collagen/protein ration of no more than 0,35 ( 8 ) and containing by weight the following percentages of bovine meats (excluding offal and fat):      90% or more:       Products complying with the conditions laid down in Commission Regulation (EEC) No 2388/84 (5 )       Manufactured under the arrangements provided for in Article 4 of Regulation (EEC) No 565/80 (7) Other      80% or more, but less than 90%:       Products complying with the conditions laid down in Regulation (EEC) 1602 50 31 125 1602 50 31 135 1602 50 31 195 1602 50 31 325 1602 50 31 335 1602 50 31 395 ex 1602 50 39 1602 50 39 125 1602 50 39 135 1602 50 39 195 No 2388/84 ( 5 ) 1602 50 39 325 1602 50 39 335       Manufactured under the arrangement provided for in Article 4 of Regulation (EEC ) No 565/80 (7) No L 88/18 PEN Official Journal of the European Communities 20 . 4 . 95 CN code Description of goods Product code ex 1602 50 39 (cont 'd)      Other     60% or more, but less than 80% :      Products complying with the conditions laid down in Regulation (EEC) No 2388/84 ( 5 ) 1602 50 39 395 1602 50 39 425 1602 50 39 435 1602 50 39 495 1602 50 39 505      Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 (7)      Other     40% or more, but less than 60%    With a collagen/protein ratio of more than 0,35 but no more than 0,45 ( 8 ) and containing by weight to the following percentages of bovine meat (excluding offal and fat): _ _ _ _ 60% or more:      Products complying with the conditions laid down in Regulation (EEC) No 2388/84 ( 5 ) 1602 50 39 525 1602 50 39 535 1602 50 39 595 1602 50 39 615 1602 50 39 625 1602 50 39 705 1602 50 39 805 1602 50 39 905 ex 1602 50 80    Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 (7)    Other     40% or more, but less than 60%     20 % or more, but less than 40 %   Other:    With a collagen/protein ratio of no more than 0,45 ( 8 ):     Containing by weight 80% or more of meat or more offal, of any kind, including fats of any kind or origin     Containing by weight 40 % or more but less than 80 % of meat or meal offal, of any kind, including fats of any kind or origin     Containing by weight less than 40% of meat or meal offal, of any kind, including fats of any kind or origin Other:  Not containing meat other than that of animals of the bovine species:   With a collagen/protein ratio of no more than 0,35 ( 8 ) and containing by weight the following percentages of bovine meats (excluding offal and fat):    90% or more :     Manufactured under the arrangements provided for in Article 4 of Regulation (EEC) No 565/80 ( 7 ) Other    80% or more, but less than 90% :     Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 ( 7 ) Other    60% or more, but less than 80% :     Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 ( 7 )     Other    40 % or more, but less than 60 %    20 % or more, but less than 40 %   With a collagen/protein ratio of more than 0,35 but no more than 0,45 (8 ) and containing by weight to the following percentages of bovine meat (excluding offal and fat):    60% or more:     Manufactured under the arrangement provided for in Article 4 of Regulation (EEC) No 565/80 ( 7 )     Other 1602 50 80 135 1602 50 80 195 1602 50 80 335 1602 50 80 395 1602 50 80 435 1602 50 80 495 1602 50 80 505 1602 50 80 515 1602 50 80 535 1602 50 80 595 20. 4 . 95 EN Official Journal of the European Communities No L 88/19 CN code Description of goods Product code ex 1602 50 80 (cont'd)       40 % or more, but less than 60 %       20% or more, but less than 40% Other :      With a collagen/protein ratio of no more than 0,45 ( 8 ): 1602 50 80 615 1602 50 80 625       Containing by weight 80% or more of meat or more offal, of any kind, including fats of any kind or origin 1602 50 80 705       Containing by weight 40 % or more but less than 80 % of meat or meal offal, of Ã ny kind, including fats of any kind or origin 1602 50 80 805       Containing by weight less than 40% of meat or meat offal, of any kind, including fats of any kind or origin 1602 50 80 905 (') Entry within this subheading is subject to the submission of the certificate appearing in the Annex to Commission Regulation (EEC) No 32/82 (OJ No L 4, 8 . 1 . 1982, p. 11 ). ( 2 ) Entry within this subheading is subject to compliance with the conditions laid down in Commission Regulation (EEC ) No 1964/82 (OJ No L 212, 21 . 7. 1982, p. 48 ). ( 3 ) The refund on beef in brine is granted on the net weight of the meat after deduction of the weight of the brine. ( 4 ) OJ No L 336, 29 . 12 . 1979, p . 44 . ( 5 ) OJ No L 221 , 18 . 8 . 1984, p. 28 . ( 6 ) The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ No L 210, 1 . 8 . 1986, p. 39). ( 7 ) OJ No L 62, 7. 3 . 1980, p. 5 . ( 8 ) Determination of collagen content: The collagen content shall be taken to mean the hydroxyproline content multiplied by the factor 8 . The hydroxyproline content must be determined according to ISO method 3496-1978 . ( 9 ) No containing meat other than that of animals of the bovine species . NB: Article 7 of Council Regulation (EEC) No 885/68 (OJ No L 156, 4 . 7 . 1968, p. 2 ) provides that no export refunds are to be granted on products imported from third countries and re-exported to third countries . No L 88/20 EN j Official Journal of the European Communities 20. 4. 95 7. Pigmeat CN code Description of goods Product code ex 0103 Live swine: - Other: ex 0103 91 -  Weighing less than 50 kg: 0103 91 10 -   Domestic species 0103 91 10 000 ex 0103 92   Weighing 50 kg or more:   Domestic species : 0103 92 19 -    Other 0103 92 19 000 ex 0203 Meat of swine, fresh, chilled or frozen: - Fresh or chilled: ex 0203 11 -  Carcases and half-carcases: · 0203 11 10 -   Of domestic swine 0203 11 10 000 ex 0203 12   Hams, shoulders and cuts thereof, with bone in:   Of domestic swine: ex 0203 12 11 -    Legs and cuts thereof: -     With a total bone and cartilage content of less than 25 % by weight 0203 12 11 100 ex 0203 12 19 -    Shoulders and cuts thereof: - _ _ _ _ With a total bone and cartilage content of less than 25 % by weight 0203 12 19 100 ex 0203 19   Other:   Of domestic swine: ex 0203 19 11     Fore-ends and cuts thereof: With a total bone and cartilage content of less than 25 % by weight 0203 19 11 100 ex 0203 19 13     Loins and cuts thereof:     With a. total bone and cartilage content of less than 25 % by weight 0203 19 13 100 ex 0203 19 15 -    Bellies (streaky) and cuts thereof: - _ _ _ _ With a total bone and cartilage content of less than 15 % by weight 0203 19 15 100 -    Other: ex 0203 19 55 -     Boneless : -      Legs, fore-ends, shoulders or loins, and cuts thereof, derinded and defatted, with a maximum layer of 3 mm fat, vacuum-packet (*) 0203 19 55 120      Other legs, fore-ends, shoulders or loins, and thereof H      Bellies, and cuts thereof, derinded and defatted, with a maximum layer of 7 mm fat, vacuum-packed (') 0203 19 55 190 - ______ With a total cartilage content of less than 15% by weight 0203 19 55 311 -      Other bellies and cuts thereof, derinded (') - ______ With a total cartilage content of less than 15 % by weight 0203 19 55 391 - Frozen: ex 0203 21 -  Carcases and half-carcases: 0203 21 10 - Of domestic swine 0203 21 10 000 20. 4 . 95 No L 88/21EN Official Journal of the European Communities CN code Description of goods Product code ex 0203 22 ex 0203 2211 0203 22 11 100 ex 0203 22 19 0203 22 19 100 ex 0203 29 Hams, shoulders and cuts thereof, with bone in:  Of domestic swine :   Hams and cuts thereof:    With a total bone and cartilage content of less than 25 % by weight   Shoulders and cuts thereof:    With a total bone and cartilage content of less than 25 % by weight Other:  Of domestic swine:   Fore-ends and cuts thereof:    With a total bone and cartilage content of less than 25 % by weight   Loins and cuts thereof:    With a total bone and cartilage content of less than 25 % by weight   Bellies ( streaky) and cuts thereof:    With a total bone and cartilage content of less than 15 % by weight   Other:    Boneless: ex 0203 29 11 0203 29 11 100 ex 0203 29 13 0203 29 13 100 ex 0203 29 15 0203 29 15 100 ex 0203 29 55 Legs, fore-ends, shoulders or loins, and cuts thereof, derinded and defatted with a maximum layer of 3 mm fat t 1 ) Other legs, fore-ends, shoulders or loins, and cuts thereof (') Bellies and cuts thereof, derinded and defatted, with a maximum layer of 7 mm fat O 0203 29 55 120 0203 29 55 190 0203 29 55 311 0203 29 55 391  With a total cartilage content of less than 15 % by weight  Other bellies and cuts thereof, derinded (*) With a total cartilage content of less than 25 % by weight ex 0210 ex 0210 11 Meat and edible meat offal, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal :  Meat of swine :   Hams, shoulders and cuts thereof, with bone in:    Of domestic swine :     Salted or in brine :      Hams and cuts thereof:       With a total bone and cartilage content of less than 25 % by weight     Dried or smoked      Hams and cuts thereof: ex 0210 11 11 0210 11 11 100 ex 0210 11 31 ______ 'Prosciutto di Parma', 'Prosciutto di San Daniele' ( 2 ) 0210 11 31 110        With a total bone and cartilage content of less than 25 % by weight ______ Other _______ With a total bone and cartilage content of less than 25 % by weight 0210 11 31 910 No L 88/22 EN Official Journal of the European Communities 20 . 4 . 95 CN code Description of goods Product code ex 0210 12   Bellies ( streaky) and cuts thereof:    Of domestic swine: ex 0210 12 11     Salted or in brine:      With a total bone and cartilage content of less than 15 % by weight 0210 12 11 100 ex 02101219     Dried or smoked:      With a total bone and cartilage content of less than 15 % by weight 0210 12 19 100 ex 021019   Other:    Of domestic swine:     Salted or in brine: ex 0210 19 40      Loins and cuts thereof:       With a total bone and cartilage content of less than 25 % by weight 0210 19 40 100  Other: ex 0210 19 51       Boneless:        Hams, fore-ends, shoulders or loins, and cuts thereof (*) 0210 19 51 100        Bellies gnd cuts thereof, derinded (') I         With a total cartilage content of less than 15 % by weight 0210 19 51 310     Dried or smoked:      Other: ex 0210 19 81       Boneless:        Prosciutto di Parma', 'Prosciutto di San Daniele', and cuts thereof (2 ) 0210 19 81 100        Hams, fore-ends, shoulders or loins, and cuts thereof (*) 0210 19 81 300 ex 1601 00 Sausages and similar products, of meat, meat offal or blood; food preparations based on these products : ex 1601 00 10  Of liver:   Suitable for human consumption (6 ) 1601 00 10 100 - Other ( 8 ): ex 1601 00 91   Sausages, dry or for spreading, uncooked (4 ) ( 6 ):    Suitable for human consumption 1601 00 91 100 ex 1601 00 99   Other ( 3 ) (6 ):    Suitable for human consumption 1601 00 99 100 ex 1602 Other prepared or preserved meat, meat offal or blood : 1602 10 00  Homogenized preparations 1602 10 00 000 ex 1602 20  Of liver of any animal: ex 1602 20 90   Other:    Suitable for human consumption 1602 20 90 100  Of swine: ex 1602 41   Hams and cuts thereof: 20. 4 . 95 EN Official Journal of the European Communities No L 88/23 CN code Description of goods Product code ex 1602 41 10 1602 41 10 100 1602 41 10 210 1602 41 10 290 ex 1602 42 ex 1602 4210   Of domestic swine:    Suitable for human consumption:     Uncooked, and mixtures of cooked and uncooked meat (5 ) ( 7 ) Other (7): y      Containing by weight 80 % or more of meat and fat ( 8 ) ( 9 ) Other O  Shoulders and cuts thereof:   Of domestic swine:    Suitable for human consumption:     Uncooked, and mixtures of cooked and uncooked meat (5 ) ( 7 ) Other (7):      Containing by weight 80 % or more of meat and fat ( 8 ) ( 9 ) Other O  Other, including mixtures :   Of domestic swine:    Containing by weight 80 % or more of meat or meat offal, of any kind, including fats of any kind or origin:     Loins (excluding collars ) and parts thereof, including mixtures of loins and hams ( 10): 1602 42 10 100 1602 42 10 210 1602 42 10 290 ex 1602 49 ex 1602 49 11    Suitable for human consumption: ? 1602 49 11 110 1602 49 11 190 ex 1602 49 13 1602 49 13 110 1602 49 13 190     Uncooked, and mixtures of cooked and uncooked meat ( 5 ) ( 7) Other ( 7)( 8 ).   Collars and parts thereof, including mixtures of collars and shoulders ( 10 ):    Suitable for human consumption:     Uncooked, and mixtures of cooked and uncooked meat ( 5 ) ( 7) Other ( 7)( 8 )   Other mixtures containing hams, shoulders, loins or collars, and parts thereof ( 10):    Suitable for human consumption:     Uncooked, and mixtures of cooked and uncooked meat (5 ) ( 7) Other (7)( 8 ) Other ( 10 ):    Suitable for human consumption: ex 1602 49 15 1602 49 15 110 1602 49 15 190 ex 1602 49 19 Uncooked, and mixtures of cooked meat or offal and uncooked meat or offal ( 5 ) ( 7 ) Other ( 7 ) ( 8 ) 1602 49 19 110 1602 49 19 190 1602 49 30 100 ex 1602 49 30 Containing by weight 40 % or more but less than 80 % of meat or meat offal, of any kind, including fats of any kind or origin (7 ) ( 8 ) ( 10 ): Suitable for human consumption 20. 4 . 95No L 88/24 EN Official Journal of the European Communities CN code Description of goods Product code ex 1602 49 50   Containing by weight less than 40 % of meat or meat offal, of any kind, including fats of any kind or origin ( 7 ) ( 10 ):      Suitable for human consumption 1602 49 50 100 ex 1602 90  Other, including preparations of blood of any animal: ex 1602 90 10   Preparations of blood of any animal:    Suitable for human consumption 1602 90 10 100 ex 1902 Pasta, whether or not cooked or stuffed (with meat or other substances ) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni, couscous, whether or not prepared: ex 1902 20  Stuffed pasta, whether or not cooked or otherwise prepared: ex 1902 20 30   Containing more than 20% by weight of sausages and the like, of meat and meat offal of any kind, including fats of any kind or origin:    Suitable for human consumption 1902 20 30 100 (') The products and cuts thereof may be classified in this subheading only if the size and the characteristics of the coherent muscle tissue enable them to be identified as coming from the primary cuts mentioned. The expression 'cuts thereof' applies to products with a net unit weight of at least 100 grams or to products cut into uniform slices which can be clearly identified as coming from the primary cut mentioned and which are packed together with a net overall weight of at least 100 grams. (2 ) Only those products for which the name is certified by the competent authorities of the producing Member State can benefit from this refund . ( 3 ) The refund on sausages presented in containers with a preservative liquid is granted on net weight after deduction of weight of this liquid . (4 ) The weight of a coating of paraffin corresponding to normal use in the trade is considered as part of the net weight of the sausage. ( 5 ) The term 'uncooked' shall apply to products which have not been subjected to any heat-treatment or which have been subjected to a heat-treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. (6 ) If composite food preparations ( including prepared dishes ) containing sausages, are classified within heading No 1601 because of their composition, the refund is granted only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations. ( 7 ) The refund on products containing bones is granted on the net weight of the product after deduction of the weight of the bones . ( 8 ) The granting of the refund is subject to the compliance with the conditions laid down in Commission Regulation (EEC) No 171/78 (OJ No L 25, 31 . 1 . 1978, p. 21 ). At the time of the conclusion of customs export formalities the exporter shall declare in writing that the products in question fulfill these conditions. ( 9 ) The meat and fat content is to be determined in accordance with the analysis procedure in the Annex to Commission Regulation (EEC ) No 1583/89 (OJ No L 156, 8 . 6 . 1989, p. 13 ). ( ,0 ) The content of meat or meat offal, of any kind, including fats of any kind or origin, is to be determined in accordance with the analysis procedure in the Annex to Commission Regulation (EEC) No 226/89 (OJ No L29, 31 . 1 . 1989, p. 11 ). 20. 4 . 95 EN j Official Journal of the European Communities No L 88/25 8 . Poultrymeat CN code Description of goods Product code ex 0105 Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls : - Weighing not more than 185 g: I 0105 11   Fowls of the species Gallus domesticus   Grandparent and parent female chicks: 0105 11 11 -    Laying stocks 0105 11 11 000 0105 11 19     Other Other: 0105 11 19 000 0105 11 91 -    Laying stocks 0105 11 91 000 0105 11 99 -    Other 0105 11 99 000 0105 19 -  Other: 0105 19 10 -   Geese and turkeys 0105 19 10 000 0105 19 90    Ducks and guinea fowls Other: 0105 19 90 000 0105 91 00 -  Fowls of the species Gallus domesticus 0105 91 00 000 0207 Meat and edible offal, of the poultry of heading No 0105, fresh, chilled or frozen: ex 0207 10  Poultry not cut in pieces, fresh or chilled:  Fowls of the species Gallus domesticus : 0207 1011 -   Plucked and gutted, with heads and feet, known as '83 % chickens' I -    With completely ossified sternum tips, femurs and tibias 0207 10 11 100 - : Other 0207 10 11 900 0207 10 15    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzard, known as '70% chickens' I -    With completely ossified sternum tips, femurs and tibias 0207 10 15 100 -  Other 0207 10 15 900 0207 10 19 -   Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '65 % chickens', or otherwise presented:    'chickens 65 % '     With completely ossified sternum tips, femurs and tibias Other    Otherwise presented : 0207 10 19 110 0207 10 19 190 -     With completely ossified sternum tips, femurs and tibias 0207 10 19 910 -  Other 0207 10 19 990 -  Turkeys: I 020710 31 -   Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '80% turkeys' 0207 10 31 000 0207 10 39   Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '73 % turkeys', or otherwise presented  Ducks : 0207 10 39 000 0207 10 51 -   Plucked, bled, gutted or not drawn, with heads and feet known as ' 85 % ducks' 0207 10 51 000 0207 10 55 -   Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '70% ducks' 0207 10 55 000 No L 88/26 EN Official Journal of the European Communities 20 . 4 . 95 CN code Product code 0207 10 59 0207 10 59 000 0207 21 0207 21 10 0207 21 10 100 0207 21 10 900 0207 21 90 0207 21 90 110 0207 21 90 190 0207 21 90 910 0207 21 90 990 0207 22 10 000 0207 22 90 000 0207 23 11 000 0207 23 19 000 0207 22 0207 22 10 0207 22 90 ex 0207 23 0207 23 11 0207 23 19 ex 0207 39 ex 0207 39 11 Description of goods   Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '63 % ducks', or otherwise presented Poultry not cut in pieces, frozen:  Fowls of the species Gallus domesticus:   Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '70% chickens'    With completely ossified sternum tips, femurs and tibias    Other   Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '65 % chickens', or otherwise presented:    'chickens 65% ':     With completely ossified sternum tips, femurs and tibias     Other Otherwise presented : _ _ _ _ With completely ossified sternum tips, femurs and tibias     Other  Turkeys:   Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '80% turkeys'   Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '73 % turkeys', or otherwise presented  Ducks, geese and guinea fowls :   Ducks:    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '70% ducks'    Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '63 % ducks', or otherwise presented Poultry cuts and offal (including livers ), fresh or chilled:  Other:   Of fowls of the species Gallus domesticus -.    Cuts :     Boneless : ______ Homogenized meat, including mechanically recovered meat:   In the proportion of water : protein not exceeding 4,3 and in the proportion of fat content : protein not exceeding 1,2 (')      Other:       Other than rumps     With bone in:      Halves and quarters :       Of birds with completely ossified sternum tips, femurs and tibias Other      Whole wings, with or without tips      Breasts and cuts thereof:       Of birds with completely ossified sternum tips ( 3 )       Other (3 )      Legs and cuts thereof       Of birds with completely ossified femurs and tibias       Other 0207 39 11 110 0207 39 11 990 0207 39 13 0207 39 15 0207 39 21 0207 39 13 100 0207 39 13 900 0207 39 15 000 0207 39 21 100 0207 39 21 900 0207 39 23 100 0207 39 23 900 0207 39 23 20. 4 . 95 I EN I Official Journal of the European Communities No L 88/27 CN code Description of goods Product code ex 0207 39 25 0207 39 25 110 0207 39 25 190 0207 39 25 210 0207 39 25 290 0207 39 25 310 0207 39 25 390 0207 39 25 400 ex 0207 39 31    Others:     Halves or quarters without rumps:      Of birds with completely ossified sternum tips, femurs and tibias Other     Cuts consisting of a whole leg or part of a leg and part of the back where the weight of the part of the back does not exceed 25 % of the total weight      Of birds with completely ossified femurs      Other     Cuts consisting of both unseparated hind quarters with or without the rump:      Of birds with completely ossified femurs Other     Cuts consisting of the two wings and a part of the back where the weight of the part of the back does not exceed 45 % of the total weight Of turkeys :  Cuts:   Boneless : _ _ _ Homogenized meat, including mechanically recovered meat:     In the proportion of water : protein not exceeding 4,3 and in the proportion of fat content : protein not exceeding 1,2 ( J ) Other:     Other than rumps   With bone in:    Halves or quarters    Whole wings, with or without tips    Breasts and cuts thereof    Legs and cuts thereof:     Drumsticks and cuts of drumsticks     Other    Other:     Turkey wing cuts comprising either the humerus or the radius and/or ulna, without the wing tip Of ducks, geese and guinea fowls:  Cuts:   Boneless:    Of ducks and guinea fowls:     Homogenized meat, including mechanically recovered meat: ______ In the proportion of water : protein not exceeding 4,3 and in the proportion of fat content : protein not exceeding 1,2 (')      Other:      Other than rumps   With bone in:    Halves or quarters:     Of ducks    Whole wings, with or without tips    Breasts and cuts thereof:     Of ducks and guinea fowls    Legs and cuts thereof: 0207 39 31 110 0207 39 31 990 0207 39 33 000 0207 39 35 000 0207 39 41 000 0207 39 43 000 0207 39 45 000 0207 39 47 100 0207 39 33 0207 39 35 0207 39 41 0207 39 43 0207 39 45 ex 0207 39 47 ex 0207 39 55 0207 39 55 110 0207 39 55 990 0207 39 57 000 0207 39 65 000 0207 39 73 000 0207 39 57 0207 39 65 0207 39 73 &gt; No L 88/28 EN Official Journal of the European Communities 20. 4 . 95 CN code Product code 0207 39 77 0207 39 77 000 ex 0207 41 ex 0207 41 10 0207 41 10 110 0207 41 10 990 0207 41 11 0207 41 21 0207 41 41 0207 41 11 100 0207 41 11 900 0207 41 21 000 0207 41 41 100 0207 41 41 900 0207 41 51 100 0207 41 51 900 0207 41 51 ex 0207 41 71 Description of goods       Of ducks and guinea fowls Poultry cuts and offal other than livers, frozen:  Of fowls of the species Gallus domesticus:   Cuts:    Boneless :     Homogenized meat, including mechanically recovered meat:      In the proportion of water : protein not exceeding 4,3 and in the proportion of fat content : protein not exceeding 1,2 (') Other: r Other than rumps    With bone in:     Halves and quarters:      Of birds with completely ossified sternum tips, femurs and tibias   Other     Whole wings, with or without tips     Breasts and cuts thereof:      Of birds with completely ossified sternum tips ( 3 )      Other (3 )     Legs and cuts thereof:      Of birds with completely ossified femurs and tibias Other     Other:      Halves or quarters without the rump:       Of birds with completely ossified sternum tips, femurs and tibias       Other      Cuts consisting of a whole leg or part of the back where the weight of the part of the back does not exceed 25 % of the total weight       Of birds with completely ossified femurs       Other      Cuts consisting of both unseparated hind quarters with or without the rump:       Of birds with completely ossified femurs Other _ _ _ _ _ Cuts consisting of the two wings and a part of the back where the weight of the part of the back does not exceed 45 % of the total weight  Of turkeys:   Cuts:    Boneless :     Homogenized meat, including mechanically recovered meat:      In the proportion of water : protein not exceeding 4,3 and in the proportion of fat content : protein not exceeding 1,2 ( x )       Other:      Other than rumps    With bone in:     Halves or quarters     Whole wings, with or without tips 0207 41 71 110 0207 41 71 190 0207 41 71 210 0207 41 71 290 0207 41 71 310 0207 41 71 390 0207 41 71 400 ex 0207 42 ex 0207 42 10 0207 42 10 110 0207 42 10 990 0207 42 11 000 0207 42 21 000 0207 42 11 0207 42 21 20. 4. 95 EN Official Journal of the European Communities No L 88/29 CN code Description of goods Product code 0207 42 41      Breasts and cuts thereof 0207 42 41 000      Legs and cuts thereof: 0207 42 51       Drumsticks and cuts thereof 0207 42 51 000 0207 42 59 Other 0207 42 59 000 ex 0207 42 71      Other:       Turkey wing cuts comprising either the humerus or the radius and/or ulna, 1 without the wing tip 0207 42 71 100 ex 0207 43   Of ducks, geese or guinea fowls :    Cuts :     Boneless : ex 0207 43 15      Of ducks and guinea fowls: ______ Homogenized meat, including mechanically recovered meat:        In the proportion of water : protein not exceeding 4,3 and in the proportion of fat content : protein not exceeding 1,2 i 1 ) 0207 43 15 110 l Other:        Other than rumps 0207 43 15 990     With bone in:      Halves or quarters : 0207 43 21       Of ducks 0207 43 21 000 0207 43 31      Whole wings, with or without tips 0207 43 31 000      Breasts and cuts thereof: 0207 43 53       Of ducks and guinea fowls 0207 43 53 000 _____ Legs and cuts thereof: 0207 43 63 ______ Of ducks and guinea fowls 0207 43 63 000 ex 1602 Other prepared or preserved meat, meat offal or blood:  Of poultry of heading No 0105 : ex 1602 39   Other:    Containing 57% or more by weigth of poultrymeat or offal (2 ): ex 1602 39 11     Uncooked:      Whole fowls of the species Gallus domesticas: cuts thereof (excluding offals ) as described under subheadings 0207 39 11 and 0207 41 10 (excluding homogenized I meat, including mechanically recovered meat), and subheadings 0207 39 13, 21 and 23 and 0207 41 11 , 41 and 51 1602 39 11 100 (') Water, protein and fat contents shall be determined in accordance with recognized ISO (International Organization for Standardization ) methods as set out below: Water: ISO 1442-1973; Protein : Muliplication of the nitrogen content, determined in accordance with ISO 937-1978, by the factor 6,25; Fat: ISO 1443-1973 . ( 2 ) For the purpose of determining the percentage of poultrymeat the weight of any bones shall be disregarded. ( 3 ) The refund is paid only if the sternum is present. No L 88/30 EN Official Journal of the European Communities 20. 4 . 95 9 . Eggs CN code Description of goods Product code ex 0407 00 Birds' eggs, in shell, fresh, preserved or cooked: I  Of poultry:   For hatching 0 ): 0407 00 11 _ _ _ Of turkeys or geese 0407 00 11 000 0407 00 19    Other 0407 00 19 000 0407 00 30 Other 0407 00 30 000 0408 Birds' eggs, not in shell, and egg yolks, fresh, dried, cooked by steaming or by boiling water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter: - Egg yolks: ex 0408 11   Dried: ex 0408 11 80 Other:     Suitable for human consumption 0408 11 80 100 ex 0408 19 Other: I Other: ex 0408 19 81     Liquid:      Suitable for human consumption 0408 19 81 100 ex 0408 19 89     Other, including frozen:      Suitable for human consumption 0408 19 89 100  Other: I ex 0408 91   Dried: l ex 0408 91 80 Other:     Suitable for human consumption 0408 91 80 100 ex 0408 99 Other: ex 0408 99 80 Other: l     Suitable for human consumption 0408 99 80 100 (') Applies only to poultry eggs which fulfil the conditions stipulated by the competent authorities of the European Communities and on which are stamped the identifying number of the producer establishment and/or other particulars as provided for in Article 5 (4 ) of Council Regulation (EEC) No 2782/75 (OJ No L 282, 1 . 11 . 1975, p. 100). 20. 4. 95 EN Official Journal of the European Communities No L 88/31 10. Milk and milk products CN code Description of goods Product code 0401 10 10 000 0401 10 90 000 0401 0401 10 0401 10 10 0401 10 90 0401 20 0401 20 11 040120 11 100 040120 11 500 0401 20 19 100 0401 20 19 500 0401 20 19 0401 20 91 0401 20 99 0401 30 0401 30 11 0401 20 91 100 0401 20 91 500 0401 20 99 100 0401 20 99 500 Milk and cream, not concentrated nor containing added sugar or other sweetening matter ( ] )  Of a fat content, by weight, not exceeding 1 % :   In immediate packings of a net content not exceeding 2 litres   Other  Of a fat content, by weight, exceeding 1 % but not exceeding 6 % :   Not exceeding 3 % :    In immediate packings of a net content not exceeding 2 litres :     Of a fat content, by weight, not exceeding 1,5%     Of a fat content, by weight, exceeding 1,5% Other:     Of a fat content, by weight, not exceeding 1,5 %     Of a fat content, by weight, exceeding 1,5 %   Exceeding 3% :    In immediate packings of a net content not exceeding 2 litres : _ _ _ _ Of a fat content, by weight, not exceeding 4 %     Of a fat content, by weight, exceeding 4 % Other:     Of a fat content, by weight, not exceeding 4%     Of a fat content, by weight, exceeding 4 %  Of a fat content, by weight, exceeding 6% :   Not exceeding 21 % :    In immediate packings of a net content not exceeding 2 litres :     Of a fat content, by weight:      Not exceeding 10 % _ _ _ _ _ Exceeding 10% but not exceeding 17%      Exceeding 17%    Other:     Of a fat content, by weight:      Not exceeding 10%      Exceeding 10% but not exceeding 17%    Exceeding 17%   Exceeding 21 % but not exceeding 45 % :    In immediate packings of a net content not exceeding 2 litres :     Of a fat content, by weight:      Not exceeding 35 %      Exceeding 35 % but not exceeding 39 %      Exceeding 39% Other:     Of a fat content, by weight:      Not exceeding 35 %      Exceeding 35 % but not exceeding 39 %      Exceeding 39%   Exceeding 45 % :    In immediate packings of a net content not exceeding 2 litres :     Of a fat content, by weight:      Not exceeding 68 % _ _ _ _ _ Exceeding 68% but not exceeding 80%      Exceeding 80 % 0401 30 19 0401 30 11 100 0401 30 11 400 0401 30 11 700 0401 30 19 100 0401 30 19 400 0401 30 19 700 0401 30 31 0401 30 31 100 0401 30 31 400 0401 30 31 700 0401 30 39 0401 30 39 100 0401 30 39 400 0401 30 39 700 0401 30 91 0401 30 91 100 0401 30 91 400 0401 30 91 700 No L 88/32 EN Official Journal of the European Communities 20. 4 . 95 CN code Description of goods Product code 0401 30 99  Other: - -   Of a fat content, by weight :    Not exceeding 68 % 0401 30 99 100 l    Exceeding 68% but not exceeding 80% 0401 30 99 400 - -    Exceeding 80% 0401 30 99 700 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter: 0402 10  In powder, granules or other solid forms, of a fat content, by weight, not exceeding 1,5% - - Not containing added sugar or other sweetening matter (2 ): 0402 1011 - -  In immediate packings of a net content not exceeding 2,5 kg 0402 10 11 000 0402 10 19    Other 0402 10 19 000   Other (4): 0402 10 91 - -  In immediate packings of a net content not exceeding 2,5 kg 0402 10 91 000 0402 10 99    Other 0402 10 99 000 - In powder, granules or other solid forms, of a fat content, by weight, exceeding 1,5 % ( n ): 0402 21 - - Not containing added sugar or other sweetening matter (2 ): - -  Of a fat content, by weight, not exceeding 27% : 0402 21 11 - -   In immediate packings of a net content not exceeding 2,5 kg: - -    Of a fat content, by weight :     Not exceeding 1 1 % 0402 21 11 200     Exceeding 11% but not exceeding 17% 0402 21 11 300     Exceeding 17% but not exceeding 25% 0402 21 11 500     Exceeding 25 % 0402 21 11 900  - Other: 0402 21 17  -    Of a fat content, by weight, not exceeding 1 1 % 0402 21 17 000 0402 21 19    Of a fat content, by weight, exceeding 11 % but not exceeding 27%:     Not exceeding 17 % 0402 21 19 300 - -     Exceeding 17% but not exceeding 25% 0402 21 19 500     Exceeding 25 % 0402 21 19 900 - -  Of a fat content, by weight, exceeding 27% : 0402 21 91 - -   In immediate packings of a net content not exceeding 2,5 kg:    Of a fat content, by weight :     Not exceeding 28 % 0402 21 91 100 - - _ _ _ _ Exceeding 28 % but not exceeding 29 % 0402 21 91 200 I     Exceeding 29 % but not exceeding 41 % 0402 21 91 300     Exceeding 41 % but not exceeding 45 % 0402 21 91 400     Exceeding 45 % but not exceeding 59 % 0402 21 91 500 l   Exceeding 59% but not exceeding 69% 0402 21 91 600     Exceeding 69 % but not exceeding 79 % 0402 21 91 700     Exceeding 79 % 0402 21 91 900 0402 21 99 - - Other:    Of a fat content, by weight:     Not exceeding 28 % 0402 21 99 100     Exceeding 28 % but not exceeding 29 % 0402 21 99 200 - -     Exceeding 29 % but not exceeding 41 % 0402 21 99 300     Exceeding 41 % but not exceeding 45 % 0402 21 99 400     Exceeding 45% but not exceeding 59% 0402 21 99 500 - -     Exceeding 59 % but not exceeding 69 % 0402 21 99 600     Exceeding 69 % but not exceeding 79 % 0402 21 99 700 - - _ _ _ _ Exceeding 79% 0402 21 99 900 ex 0402 29 - - Other (4): - -  Of a fat content, by weight, not exceeding 27%: - - Other: 20 . 4 . 95 EN Official Journal of the European Communities No L 88/33 CN code Description of goods Product code 0402 29 15 0402 29 15 200 0402 29 15 300 0402 29 15 500 0402 29 15 900 0402 29 19 0402 29 19 200 0402 29 19 300 0402 29 19 500 0402 29 19 900 0402 29 91 0402 29 91 100 0402 29 91 500 0402 29 99 0402 29 99 100 0402 29 99 500 0402 91 0402 91 11     In immediate packings of a net content not exceeding 2,5 kg:      Of a fat content, by weight:       Not exceeding 1 1 %       Exceeding 11% but not exceeding 17%       Exceeding 17% but not exceeding 25% ______ Exceeding 25 %     Other:      Of a fat content, by weight:       Not exceeding 1 1 %       Exceeding 11% but not exceeding 17%       Exceeding 17% but not exceeding 25%   Exceeding 25 %   Of a fat content, by weight, exceeding 27% :    In immediate packings of a net content not exceeding 2,5 kg:     Of a fat content, by weight:      Not exceeding 41 %      Exceeding 41 % Other: _ __ _ _ of a fat content, by weight:      Not exceeding 41 % Exceeding 41 % Other:  Not containing added sugar or other sweetening matter ( 2 ):   Of a fat content, by weight, not exceeding 8% :    In immediate packings of a net content not exceeding 2,5 kg:     Of a non-fat lactic dry matter content:      Of less than 15% and of a fat content, by weight:       Not exceeding 3 %       Exceeding 3%      Of 15% or more and of a fat content, by weight :       Not exceeding 3 %       Exceeding 3 % but not exceeding 7,4 %       Exceeding 7,4%    Other:     Of a non-fat lactic dry matter content:      Of less than 15% and of a fat content, by weight:       Not exceeding 3 %       Exceeding 3%      Of 15% or more and of a fat content, by weight :       Not exceeding 3 % ______ Exceeding 3 % but not exceeding 7,4 %       Exceeding 7,4%   Of a fat content, by weight, exceeding 8% but not exceeding 10% :    In immediate packings of a net content not exceeding 2,5 kg:     Of a non-fat lactic dry matter content:      Of less than 15 %      Of 15 % or more    Other:     Of a non-fat lactic dry matter content :      Of less than 15% _____ Of 15 % or more   Of a fat content, by weight, exceeding 10% but not exceeding 45%:    In immediate packings of a net content not exceeding 2,5 kg    Other   Of a fat content, by weight, exceeding 45 % : 0402 91 11 110 0402 91 11 120 0402 91 11 310 0402 91 11 350 0402 91 11 370 0402 91 19 0402 91 19 110 0402 91 19 120 0402 91 19 310 0402 91 19 350 0402 91 19 370 0402 91 31 0402 91 31 100 0402 91 31 300 0402 91 39 0402 91 39 100 0402 91 39 300 0402 91 51 000 0402 91 59 000 0402 91 51 0402 91 59 No L 88/34 EN Official Journal of the European Communities 20. 4 . 95 CN code Product code I 0402 91 91 000 0402 91 99 000 0402 91 91 0402 91 99 0402 99 0402 9911 Description of goods     In immediate packings of a net content not exceeding 2,5 kg Other   Other:    Of a fat content, by weight, not exceeding 9,5% :     In immediate packings of a net content not exceeding 2,5 kg:      Of a non-fat lactic dry matter content of less than 15 % and of a fat content, by weight (4 ):       Not exceeding 3 % 0402 99 19 0402 99 11 110 0402 99 11 130 0402 99 11 150 0402 99 11 310 0402 99 11 330 0402 99 11 350 0402 99 19 110 0402 99 19 130 0402 99 19 150 0402 99 19 310 0402 99 19 330 0402 99 19 350 0402 99 31 110 0402 99 31 150 0402 99 31 300 0402 99 31 500 0402 99 39 110 0402 99 39 150 0402 99 39 300 0402 99 39 500 0402 99 91 000 0402 99 99 000 0402 99 31       Exceeding 3 % but not exceeding 6,9 %       Exceeding 6,9%      Of a non-fat lactic dry matter content of 15 % or more and of a fat content, by weight (5 ):       Not exceeding 3 %       Exceeding 3 % but not exceeding 6,9 %       Exceeding 6,9 %     Other:      Of a non-fat lactic dry matter content of less than 15 % and of a fat content, by weight (4 ):       Not exceeding 3 %       Exceeding 3 % but not exceeding 6,9 %       Exceeding 6,9%      Of a non-fat lactic dry matter content of 15 % or more and of a fat content, by weight (5 ):       Not exceeding 3 %       Exceeding 3 % but not exceeding 6,9 %       Exceeding 6,9%    Of a fat content, by weight, exceeding 9,5% but not exceeding 45% :     In immediate packings not exceeding 2,5 kg:      Of a fat content, by weight, not exceeding 21 % :       Of a non-fat lactic dry matter content, by weight, of less than 15 % (4 )       Of a non-fat lactic dry matter content, by weight, of 15 % or more ( 5 )      Of a fat content, by weight, exceeding 21 % but not exceeding 39% (4)  Of a fat content, by weight, exceeding 39 % (4) Other: _ _ _ _ _ Of a fat content, by weight, not exceeding 21 % :       Of a non-fat lactic dry matter content, by weight, of less than 15 % (4 )       Of a non-fat lactic dry matter content, by weight, of 15 % or more ( 5 )      Of a fat content, by weight, exceeding 21 % but not exceeding 39 % (4 )      Of a fat content, by weight, exceeding 39 % (4 )    Of a fat content, by weight, exceeding 45% :     In immediate packings not exceeding 2,5 kg (4 ) Other (4) Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa: 0402 99 39 0402 99 91 0402 99 99 ex 0403 20. 4 . 95 EN Official Journal of the European Communities No L 88/35 CN code Description of goods Product code ex 0403 10  Yoghurt :   Not flavoured nor containing added fruit, nuts or cocoa :    In powder, granules or other solid forms Other:     Not containing added sugar or other sweetening matter, of a fat content by weight ( 1 ): 0403 10 22      Not exceeding 3% :       Not exceeding 1,5 % 0403 10 22 100       Exceeding 1,5 % 0403 10 22 300 0403 10 24      Exceeding 3 % but not exceeding 6 % 0403 10 24 000 0403 10 26      Exceeding 6 % 0403 10 26 000     Other, of a fat content by weight (4 ): 0403 10 32      Not exceeding 3% :       Not exceeding 1,5 % 0403 10 32 100       Exceeding 1,5 % 0403 10 32 300 0403 10 34      Exceeding 3 % but not exceeding 6 % 0403 10 34 000 0403 10 36      Exceeding 6% 0403 10 36 000 ex 0403 90  Other:   Not flavoured nor containing added fruit, nuts or cocoa:    In powder, granules or other solid forms ( 12):     Not containing added sugar or other sweetening matter, with a fat content by weight ( 2 ): 0403 90 11      Not exceeding 1,5% 0403 90 11 000 0403 90 13      Exceeding 1,5% but not exceeding 27%:       Not exceeding 1 1 % 0403 90 13 200       Exceeding 11% but not exceeding 17% 0403 90 13 300       Exceeding 17% but not exceeding 25% 0403 90 13 500       Exceeding 25 % 0403 90 13 900 0403 90 19      Exceeding 27% 0403 90 19 000     Other, of a fat content by weight (4 ): 0403 90 31      Not exceeding 1,5% : 0403 90 31 000 0403 90 33       Exceeding 1,5% but not exceeding 27%        Not exceeding 11% 0403 90 33 200        Exceeding 11% but not exceeding 17% 0403 90 33 300        Exceeding 17 % but not exceeding 25 % 0403 90 33 500        Exceeding 25 % 0403 90 33 900 0403 90 39      Exceeding 27% 0403 90 39 000 Other:     Not containing added sugar or other sweetening matter, of a fat content by weight ('): 0403 90 51      Not exceeding 3% :       Not exceeding 1,5 % 0403 90 51 100       Exceeding 1,5 % 0403 90 51 300 0403 90 53      Exceeding 3 % but not exceeding 6 % 0403 90 53 000 0403 90 59      Exceeding 6% :       Not exceeding 10 % 0403 90 59 110       Exceeding 10% but not exceeding 17% 0403 90 59 140       Exceeding 17% but not exceeding 21% 0403 90 59 170       Exceeding 21 % but not exceeding 35 % 0403 90 59 310       Exceeding 35 % but not exceeding 39 % 0403 90 59 340       Exceeding 39 % but not exceeding 45 % 0403 90 59 370 No L 88/36 EN Official Journal of the European Communities 20 . 4 . 95 CN code Product code 0403 90 59 (cont'd) 0403 90 61 0403 90 63 0403 90 69 ex 0404 0404 90 0404 90 11 0404 90 13 ex 0404 90 19 Description of goods       Exceeding 45 % but not exceeding 68 %       Exceeding 68% but not exceeding 80%       Exceeding 80%     Other, of a fat content by weight (4 ):      Not exceeding 3 % : _ _ _ N0t exceeding 1,5%       Exceeding 1,5%      Exceeding 3 % but not exceeding 6 %      Exceeding 6% Whey, whether or not concentrated or containing added sugar or other sweetning matter; products consisting of natural milk constituents, whether or not containing added sugar or other sweetening matter, not elsewhere specified or included:  Other: Not containing added sugar or other sweetening matter, of a protein content (nitrogen content x 6,38 ), by weight:    Not exceeding 42 % and of a fat content, by weight : _ _ _ _ Not exceeding 1,5 % :      In powder or granules ( 2)      Other, of a non-fat lactic dry matter content ('):       Of less than 15 %   Of 15 % or more _ Exceeding 1,5% but not exceeding 27% : _ _ _ _ _ In powder or granules ( 2 ):        Of a fat content by weight:         Not exceeding 1 1 % Exceeding 11% but not exceeding 17%         Exceeding 17% but not exceeding 25%         Exceeding 25 %      Other ( J ):        Of a non-fat lactic dry matter content of less than 13 % and of a fat content, by weight:         Not exceeding 3 %         Exceeding 3 % but not exceeding 6 %    ___ Exceeding 6% but not exceeding 10%         Exceeding 10% but not exceeding 17%         Exceeding 17%        Of a non-fat lactic dry matter content of 15 % or more, and of a fat content, by weight:         Not exceeding 3 %       Exceeding 3% but not exceeding 7,4%         Exceeding 7,4% but not exceeding 8%         Exceeding 8% but not exceeding 10%         Exceeding 10%     Exceeding 27% :      In powder or granules, of a fat content, by weight ( 2 ):       Not exceeding 28 %       Exceeding 28 % but not exceeding 29 % 0403 90 59 510 0403 90 59 540 0403 90 59 570 0403 90 61 100 0403 90 61 300 0403 90 63 000 0403 90 69 000 0404 90 11 100 0404 90 11 910 0404 90 11 950 0404 90 13 120 0404 90 13 130 0404 90 13 140 0404 90 13 150 0404 90 13 911 0404 90 13 913 0404 90 13 915 0404 90 13 917 0404 90 13 919 0404 90 13 931 0404 90 13 933 0404 90 13 935 0404 90 13 937 0404 90 13 939 0404 90 19 110 0404 90 19 115 20. 4 . 95 EN Official Journal of the European Communities No L 88/37 CN code Product code ex 0404 90 19 (cont 'd) 0404 90 31 0404 90 33 0404 90 19 120 0404 90 19 130 0404 90 19 135 0404 90 19 150 0404 90 19 160 0404 90 19 180 0404 90 31 100 0404 90 31 910 0404 90 31 950 0404 90 33 120 0404 90 33 130 0404 90 33 140 0404 90 33 150 0404 90 33 911 0404 90 33 913 0404 90 33 915 0404 90 33 917 0404 90 33 919 0404 90 33 931 0404 90 33 933 0404 90 33 935 0404 90 33 937 0404 90 33 939 0404 90 39 110 0404 90 39 115 0404 90 39 120 0404 90 39 130 0404 90 39 150 Description of goods       Exceeding 29 % but not exceeding 41 %       Exceeding 41 % but not exceeding 45 %       Exceeding 45 % but not exceeding 59 %       Exceeding 59% but not exceeding 69%       Exceeding 69 % but not exceeding 79 %       Exceeding 79%    Exceeding 42 %, and of a fat content, by weight :     Not exceeding 1,5 % :      In powder or granules ( 2 )      Other, of a non-fat lactic dry matter content 0 )       Of less than 15 %       Of 15 % or more     Exceeding 1,5% but not exceeding 27% :      In powder or granules ( 2 ):       Of a fat content by weight:   Not exceeding 11%        Exceeding 11% but not exceeding 17%        Exceeding 17% but not exceeding 25%        Exceeding 25 % Other ('):     Of a non-fat lactic dry matter content of less than 15 % and of a fat content, by weight:        Not exceeding 3 %        Exceeding 3 % but not exceeding 6 %        Exceeding 6% but not exceeding 10%        Exceeding 10% but not exceeding 17%        Exceeding 17% ______ Of a non-fat lactic dry matter content of 15 % or more, and of a fat content, by weight: _______ Not exceeding 3 %        Exceeding 3 % but not exceeding 7,4 %        Exceeding 7,4 % but not exceeding 8 %        Exceeding 8% but not exceeding 10%        Exceeding 10% Exceeding 27%:      In powder or granules, of a fat content, by weight (2 ):       Not exceeding 28 %       Exceeding 28 % but not exceeding 29 %       Exceeding 29 % but not exceeding 41 % ______ Exceeding 41 % but not exceeding 45 %       Exceeding 45 %   Other, of a protein content (nitrogen content x 6,38 ), by weight:  Not exceeding 42%, and of a fat content, by weight: ex 0404 90 39 No L 88/38 EN Official Journal of the European Communities 20. 4. 95 CN code Description of goods Product code 0404 90 51     Not exceeding 1,5 % : _____ in powder or granules ( 4 ) 0404 90 51 100      Other, of a non-fat lactic dry matter content :       Of less than 15 % (4 ) 0404 90 51 910       Of 15 % or more (5 ) 0404 90 51 950 ex 0404 90 53     Exceeding 1,5 % but not exceeding 27%:'      In powder or granules ( 4 ):       Of a fat content by weight:        Not exceeding 1 1 % 0404 90 53 110        Exceeding 11% but not exceeding 17% 0404 90 53 130        Exceeding 17% but not exceeding 25 % 0404 90 53 150 _______ Exceeding 25 % 0404 90 53 170      Other:       Of a non-fat lactic dry matter content of less than 15 % and of a fat content, by weight (4 ):        Not exceeding 3 % 0404 90 53 911 I        Exceeding 3 % but not exceeding 6 % 0404 90 53 913        Exceeding 6% but not exceeding 10% 0404 90 53 915        Exceeding 10% but not exceeding 17% 0404 90 53 917        Exceeding 17% 0404 90 53 919       Of a non-fat lactic dry matter content of 15 % or more, and of a fat content, by weight ( 5 ):        Not exceeding 3 % 0404 90 53 931 l        Exceeding 3 % but not exceeding 6,9 % 0404 90 53 933        Exceeding 6,9 % but not exceeding 9,5 % 0404 90 53 935        Exceeding 9,5 % but not exceeding 21 % 0404 90 53 937 0404 90 59     Exceeding 27% :    In powder or granules, of a fat content, by weight (4 ):       Not exceeding 41 % 0404 90 59 130       Exceeding 41 % 0404 90 59 150      Other, of a fat content, by weight (4):       Not exceeding 39 % 0404 90 59 930       Exceeding 39 % but not exceeding 45 % 0404 90 59 950       Exceeding 45 % 0404 90 59 990    Exceeding 42% and of a fat content, by weight: 0404 90 91     Not exceeding 1,5 % : l      In powder or granules (4) 0404 90 91 100      Other, of a non-fat lactic dry matter content: l       Of less than 15 % (4) 0404 90 91 910       Of 15 % or more (5 ) 0404 90 91 950 ex 0404 90 93     Exceeding 1,5% but not exceeding 27% : I      In powder or granules (4): I       Of a fat content by weight:        Not exceeding 1 1 % 0404 90 93 110        Exceeding 11% but not exceeding 17% 0404 90 93 130        Exceeding 17% but not exceeding 25 % 0404 90 93 150 l        Exceeding 25 % 0404 90 93 170 20. 4 . 95 EN Official Journal of the European Communities No L 88/39 CN code Product code ex 0404 90 93 (cont 'd) Description of goods Other:       Of a non-fat lactic dry matter content of less than 15 % and of a fat content, by weight (4):        Not exceeding 3 %        Exceeding 3 % but not exceeding 6 %        Exceeding 6 % but not exceeding 10 %        Exceeding 10% but not exceeding 17%        Exceeding 17%       Of a non-fat lactic dry matter content of 15 % or more, and of a fat content, by weight ( 5 ):        Not exceeding 3 %        Exceeding 3 % but not exceeding 6,9 %        Exceeding 6,9 % but not exceeding 9,5 %        Exceeding 9,5 % but not exceeding 21 %     Exceeding 27% (4 ): _ _ _ _ _ In powder or granules, of a fat content, by weight :       Not exceeding 41 %       Exceeding 41 %      Other, of a fat content, by weight:       Not exceeding 39 %       Exceeding 39 % but not exceeding 45 %       Exceeding 45 % Butter and other fats and oils derived from milk:  Of a fat content, by weight, not exceeding 85 % :   In immediate packings of a net content not exceeding 1 kg:    Of a fat content, by weight : ex 0404 90 99 ex 0405 00 ex 0405 00 11 0404 90 93 911 0404 90 93 913 0404 90 93 915 0404 90 93 917 0404 90 93 919 0404 90 93 931 0404 90 93 933 0404 90 93 935 0404 90 93 937 0404 90 99 130 0404 90 99 150 0404 90 99 930 0404 90 99 950 0404 90 99 990 0405 00 11200 0405 00 11 300 0405 00 11 500 0405 00 11 700 0405 00 19 200 0405 00 19 300 0405 00 19 500 0405 00 19 700 0405 00 90 100 0405 00 90 900 0406 10 20 100 ex 0405 0019 0405 00 90     Of 62 % or more but less than 78 %     Of 78 % or more but less than 80 %     Of 80 % or more but less than 82 %     Of 82 % or more Other:    Of a fat content, by weight :     Of 62 % or more but less than 78 %     Of 78 % or more but less than 80 % _ _ _ _ of 80 % or more but less than 82 %     Of 82 % or more  Other:   Of a fat content, by weight :    Not exceeding 99,5 %    Exceeding 99,5 % Cheese and curd (6 ) ( 7 ):  Fresh (unripened or uncured ) cheese, including whey cheese, and curd:   Of a fat content, by weight, not exceeding 40%:    Whey cheese    Other:     Of a water content, calculated by weight, of the non-fatty matter, exceeding 47 % but not exceeding 72%: ex 0406 ex 0406 10 ex 0406 10 20 No L 88/40 EN Official Journal of the European Communities 20. 4 . 95 CN code Product code ex 0406 10 20 (cont'd) Description of goods _     Ricotta, salted:       Of a fat content, by weight, in the dry matter of 39 % or more:        Of a fat content, by weight, of 30% or more:         Manufactured exclusively from sheep's milk         Other Other:       Of a fat content, by weight, in the dry matter:        Of less than 5 % and of a dry matter content, by weight, of 32 % or more        Of 5% or more but less than 19 % and of a dry matter content, by weight, of 32% or more        Of 19% or more but less than 39% and of a water content, calculated by weight, of the non-fatty matter not exceeding 62 %        Other, of a water content, calculated by weight, of the non-fatty matter :         Exceeding 47% but not exceeding 52%         Exceeding 52 % but not exceeding 62 %         Exceeding 62 %     Of a water content, calculated by weight, of the non-fatty matter, exceeding 72 % :      Cottage cheese of a fat content, by weight, in the dry matter not exceeding 25%      Cream cheese of a water content, calculated by weight, of the non-fatty matter, exceeding 77% but not exceeding 82% and a fat content, by weight, in the dry matter:       Of 60% or more but less than 69%       Of 69 % or more Other Other  Grated or powdered cheese, of all kinds ( 10 ): Other:    Cheeses produced from whey    Other:     Of a fat content, by weight, exceeding 20%, of a lactose content, by weight, less than 5 % and of a dry matter content, by weight:      Of 60% or more but less than 80%      Of 80 % or more but less than 85 %      Of 85 % or more but less than 95 %      Of 95 % or more     Other  Processed cheese, not grated or powdered ( 10):   In the manufacture of which no cheeses other than Emmentale, Gruyere and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger); put up for retail sale, of a fat content by weight in the dry matter, not exceeding 56 % :    In the manufacture of which no cheeses other than Emmentale and Gruyere have been used of a fat content by weight in the dry matter, not exceeding 56% :     Of a fat content, by weight, not exceeding 36 % and of a fat content, by weight, in the dry matter:      Not exceeding 48 % :    Of a dry matter content, by weight: Of less than 27%       Of 27% or more but less than 33%       Of 33% or more but less than 38% ex 0406 20 0406 20 90 0406 10 20 230 0406 10 20 290 0406 10 20 610 0406 10 20 620 0406 10 20 630 0406 10 20 640 0406 10 20 650 0406 10 20 660 0406 10 20 810 0406 10 20 830 0406 10 20 850 0406 10 20 870 0406 10 20 900 0406 20 90 100 0406 20 90 913 0406 20 90 915 0406 20 90 917 0406 20 90 919 0406 20 90 990 0406 30 10 100 0406 30 10 150 0406 30 10 200 ex 0406 30 ex 0406 30 10 20. 4. 95 EN . Official Journal of the European Communities No L 88/41 CN code Product code ex 0406 30 10 (cont'd) 0406 30 31 Description of goods        Of 38% or more but less than 43 % and of a fat content, by weight, in the dry matter :         Of less than 20 %         Of 20% or more        Of 43 % or more and of a fat content, by weight, in the dry matter: Of less than 20 %         Of 20% or more but less than 40% Of 40% or more      Exceeding 48 % :       Of a dry matter content, by weight:        Of less than 33 %        Of 33 % or more but less than 38 %        Of 38% or more but less than 43%        Of 43 % or more but less than 46 %        Of 46 % or more and of a fat content, by weight, in the dry matter:         Of less than 55 %         Of 55% or more     Of a fat content, by weight, exceeding 36 %   Other:    Of a fat content, by weight, not exceeding 36 % and of a fat content, by weight, in the dry matter :     Not exceeding 48 % :      Of a dry matter content, by weight:       Of less than 27 %       Of 27% or more but less than 33%       Of 33 % or more but less than 38 %       Of 38% or more but less than 43 % and of a fat content, by weight, in the dry matter:        Of less than 20%        Of 20% or more       Of 43 % or more and of a fat content, by weight, in the dry matter :        Of less than 20 %        Of 20 % or more but less than 40 %        Of 40 % or more     Exceeding 48% :      Of a dry matter content, by weight: ______ Of less than 33 %       Of 33 % or more but less than 38 %       Of 38 % or more but less than 43 %       Of 43 % or more but less than 46 %       Of 46 % or more and of a fat content, by weight, in the dry matter :        Of less than 55 %        Of 55 % or more    Of a fat content, by weight, exceeding 36%  Blue-veined cheese: ' Gorgonzola   Other  Other cheese:   Other : 0406 30 10 250 0406 30 10 300 0406 30 10 350 0406 30 10 400 0406 30 10 450 0406 30 10 500 0406 30 10 550 0406 30 10 600 0406 30 10 650 0406 30 10 700 0406 30 10 750 0406 30 10 800 0406 30 31 100 0406 30 31 300 0406 30 31 500 0406 30 31 710 0406 30 31 730 0406 30 31 910 0406 30 31 930 0406 30 31 950 0406 30 39 100 0406 30 39 300 0406 30 39 500 0406 30 39 700 0406 30 39 930 0406 30 39 950 0406 30 90 000 0406 40 50 000 0406 40 90 000 0406 30 39 0406 30 90 ex 0406 40 0406 40 50 0406 40 90 ex 0406 90 No L 88/42 EN Official Journal of the European Communities 20. 4 . 95 CN code Product codeDescription of goods Emmentale, GruyÃ ¨re, Sbrinz, BergkÃ se and Appenzell :ex 0406 90 (cont'd) 0406 90 02  Of a fat content of 45 % or more by weight in the dry matter, natured for three months or more :   Whole cheeses with a free-at-frontier value, per 100 kg net weight exceeding ECU 401,85 but not exceeding ECU 430,62:    Emmentale, Gruyere, Bergkase    Other   Whole cheeses with a free-at-frontier value, per 100 kg net weight exceeding ECU0406 90 03 430,62 : 0406 90 02 100 0406 90 02 900 0406 90 03 100 0406 90 03 900 0406 90 04 0406 90 04 100 0406 90 04 900 0406 90 05 0406 90 05 100 0406 90 05 900 0406 90 06    Emmentale, Gruyere, Bergkase    Other   Pieces packed in vacuum or inert gas, with rind on at least one side, of a net weight of 1 kg or more but less than 5 kg and with a free-at-frontier value exceeding ECU 430,62 but not exceeding ECU 459,39:    Emmentale, Gruyere, Bergkase    Other   Pieces packed in vacuum or inert gas, with rind on at least one side, of a net weight of 1 kg or more and with a free-at-frontier value exceeding ECU 459,39 per 100 kg net weight :    Emmentale, Gruyere, Bergkase    Other   Pieces without rind, of a net weight of less than 450 g and with a free-at-frontier value exceeding ECU 499,67 per 100 kg net weight, packed in vacuum or inert gas, in packings bearing the description of the cheese, the fat content, the packer responsible and the country of manufacture:    Emmentale, Gruyere, Bergkase    Other   Other:    Emmentale    Gruyere, Sbrinz:     Gruyere     Sbrinz    Bergkase, Appenzell:     Bergkase     Appenzell  Other:   Emmentale   Gruyere, Sbrinz:    Gruyere    Sbrinz   Bergkase, Appenzell:    Bergkase    Appenzell Cheddar:  Of a fat content, by weight, in the dry matter :   Of 48 % or more 0406 90 07 0406 90 08 0406 90 09 0406 90 06 100 0406 90 06 900 0406 90 07 000 0406 90 08 100 0406 90 08 900 0406 90 09 100 0406 90 09 900 0406 90 12 000 0406 90 14 100 0406 90 14 900 0406 90 16 100 0406 90 16 900 0406 90 12 0406 90 14 0406 90 16 ex 0406 90 21 0406 90 21 900 20. 4 . 95 [ EN Official Journal of the European Communities No L 88/43 CN code Product code ex 0406 90 23 0406 90 23 900 ex 0406 90 25 0406 90 25 900 Description of goods Edam:  Of a fat content, by weight, in the dry matter:   Of 39 % or more Tilsit:  Of a fat content, by weight, in the dry matter :   Of 39% or more Butterkase:  Of a fat content, by weight, in the dry matter :  Of 39 % or more Feta ( 3 ):  Of sheep's milk or buffalo milk in containers containing brine, or in sheep or goatskin bottles : Manufactured exclusively from sheep's milk:    Of a water content calculated by weight of the non-fatty matter not exceeding ex 0406 90 27 0406 90 27 900 ex 0406 90 31 72% : 0406 90 31 119     Of a fat content, by weight, in the dry matter of 39 % or more    Of a water content calculated by weight of the non-fatty matter exceeding 72% : 0406 90 31 151 0406 90 31 159 ex 0406 90 33 _ With a dry matter content, by weight, of 40 % or more and a fat content, by weight, in the dry matter of 50% or more Other  Other:   Manufactured exclusively from sheep's and/or goats' milk :    Of a water content calculated by weight of the non-fatty matter not exceeding 72% : _ _ _ __ Of a fat content, by weight, in the dry matter of 39 % or more    Of a water content calculated by weight of the non-fatty matter exceeding 72% :     With a dry matter content, by weight, of 40 % or more and a fat content, by weight, in the dry matter of 50% or more   Other:    Of a water content calculated by weight of the non-fatty matter not exceeding 72% :     Of a fat content, by weight, in the dry matter of 39 % or more    Of a water content calculated by weight of the non-fatty matter exceeding 0406 90 33 119 0406 90 33 151 0406 90 33 919 0406 90 33 951 0406 90 35 190 0406 90 35 990 0406 90 37 000 72% : ex 0406 90 35     With a dry matter content, by weight, of 40 % or more and a fat content, by weight, in the dry matter of 50% or more Kefalotyri :  Manufactured exclusively from sheep's and/or goats' milk:   Of a fat content, by weight, in the dry matter of 39 % or more  Other:   Of a fat content, by weight, in the dry matter of 39 % or more Finlandia Other:  Other:   Of a fat content, by weight, not exceeding 40 % and a water content, calculated by weight, of the non-fatty matter:    Not exceeding 47% : 0406 90 37 _ _ _ _ Grana Padano, Parmigiano Reggiano0406 90 61 0406 90 63     Fiore Sardo, Pecorino:      Manufactured exclusively from sheep's milk      Other 0406 90 61 000 0406 90 63 100 0406 90 63 900 No L 88/44 EN Official Journal of the European Communities 20. 4. 95 CN code Product code ex 0406 90 69 Description of goods  Other:   Cheeses produced from whey   Other:    Of a fat content, by weight, in the dry matter of 30 % or more Exceeding 47% but not exceeding 72% :  Provolone:   Of a fat content, by weight, in the dry matter of 39 % or more ex 0406 90 73 ex 0406 90 75 0406 90 76  Asiago, Caciocavallo, Montasio, Ragusano:   Of a fat content, by weight, in the dry matter of 39 % or more  Danbo, Fontal, Fontina, Fynbo, Havarti, Maribo, SamsÃ ¸: 0406 90 69 100 0406 90 69 910 0406 90 73 900 0406 90 75 900 0406 90 76 100 0406 90 76 300 0406 90 76 500 0406 90 78 100 0406 90 78 300 0406 90 78 500 0406 90 79 900 0406 90 81 900 0406 90 85 910 0406 90 78 Of a fat content, by weight, in the dry matter of less than 39 %   Of a fat content, by weight, in the dry matter of 39% or more but less than 55 %   Of a fat content, by weight, in the dry matter of 55 % or more  Gouda :   Of a fat content, by weight, in the dry matter of less than 39 %   Of a fat content, by weight, in the dry matter of 39 % or more but less than 55 %   Of a fat content, by weight, in the dry matter of 55 % or more  Esrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin, Taleggio:ex 0406 90 79 ex 0406 90 81 ex 0406 90 85 0406 90 85 991 0406 90 85 995 0406 90 85 999 0406 90 86   Of a fat content, by weight, in the dry matter of 39% or more  Cantal, Cheshire, Wensleydale, Lancashire, Double Gloucester, Blarney, Colby, Monterey:   Of a fat content, by weight, in the dry matter of 39 % or more  Kefalograviera, Kasseri :   Of a fat content, by weight, in the dry matter of 39 % or more:    Manufactured exclusively from sheep's and/or goats' milk    Other, of a water content, calculated by weight, of the non-fatty matter :     exceeding 47 % but not exceeding 52 %     exceeding 52 % but not exceeding 62 %     exceeding 62%  Other cheese, of a water content calculated, by weight, in the non-fatty matter:   exceeding 47 % but not exceeding 52 %    Cheeses produced from whey    Other:     Of a fat content, by weight, in the dry matter      Of less than 5 %      Of 5% or more but less than 19 %      Of 19% or more but less than 39% Of 39 % or more   exceeding 52 % but not exceeding 62 %:    Cheeses produced from whey    Other:     Of a fat content, by weight, in the dry matter:      Of less than 5 %      Of 5% or more but less than 19 %      Of 19% or more but less than 39%      Of 39% or more 0406 90 86 100 0406 90 86 200 0406 90 86 300 0406 90 86 400 0406 90 86 900 0406 90 87 100 0406 90 87 0406 90 87 200 0406 90 87 300 0406 90 87 400 20. 4 . 95 EN Official Journal of the European Communities No L 88/45 CN code Product code 0406 90 87 (cont'd) ex 0406 90 88 ex 2309 ex 2309 10 ex 2309 10 15 Description of goods             Idiazabal, Manchego, Roncal, manufactured exclusively from sheep's milk             Maasdam             Manouri, of a fat content, by weight, of 30% or more         exceeding 62 % but not exceeding 72 %          Cheeses produced from whey Other :           Of a fat content, by weight, in the dry matter            Of less than 5 % and of a dry matter content, by weight, of 32 % or more    Of 5% or more but less than 19% and of a dry matter content, by weight, of 32 % or more Preparations of a kind used in animal feeding:  Dog or cat food, put up for retail sale :   Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products:    Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup:     Containing no starch or containing 10% or less by weight of starch:      Containing not less than 50 % but less than 75 % by weight of milk products :       'Special compound feedingstuffs ' ( 9 )       Other, of a milk content in powder or granules (excluding whey), by weight, of ( 8 ): _______ less than 30%        30% or more but less than 40%        40% or more but less than 50%        50% or more but less than 60%        60 % or more but less than 70 %        70% or more      Containing 75 % or more by weight of milk products:       'Special compound feedingstuffs' ( 8 )       Other, of a milk content in powder or granules (excluding whey), by weight, of ( 8 ):        less than 30%        30% or more but less than 40%    40% or more but less than 50%        50% or more but less than 60%        60% or more but less than 70 %        70% or more but less than 75%        75% or more but less than 80 %      80 % or more 0406 90 87 951 0406 90 87 971 0406 90 87 972 0406 90 87 979 0406 90 88 100 0406 90 88 200 0406 90 88 300 2309 10 15 010 2309 10 15 100 2309 10 15 200 2309 10 15 300 2309 10 15 400 2309 10 15 500 2309 10 15 700 2309 10 19 010 2309 10 19 100 2309 10 19 200 2309 10 19 300 2309 10 19 400 2309 10 19 500 2309 10 19 600 2309 10 19 700 2309 10 19 800 2309 10 70 010 2309 10 70 100 2309 10 70 200 2309 10 70 300 2309 10 70 500 2309 10 70 600 2309 10 70 700 2309 10 70 800 ex 2309 10 19 ex 2309 10 70    Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products:     'Special compound feedingstuffs ' ( 9)     Other, of a milk content in powder or granules (excluding whey), by weight, of ( 8 ):      30% or more but less than 40%      40 % or more but less than 50 %    ^  50% or more but less than 60%      60% or more but less than 70%    70 % or more but less than 80 %      80% or more but less than 88%      88% or more  Other:   Other: ex 2309 90 No L 88/46 EN Official Journal of the European Communities 20. 4 . 95 CN code Description of goods Product code ex 2309 90 (cont'd) ex 2309 90 35 2309 90 35 010 ex 2309 90 39 Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :  Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup:   Containing no starch or containing 10% or less by weight of starch:    Containing not less than 50% but less than 75% by weight of milk products:     'Special compound feedingstuffs' ( 9 )     Other, of a milk content in powder or granules (excluding whey), by weight, of ( 8 ): _ _ _ _ _ iess than 30% _ _ _ _ _ 30% or more but less than 40%      40% or more but less than 50%      50% or more but less than 60% ______ 60 % or more but less than 70 %     _ 70 % or more    Containing not less than 75 % by weight of milk products :     'Special compound feedingstuffs ' ( 9 ) _ _ _ _ Other, of a milk content in powder or granules (excluding whey), by weight, of ( 8 ) : ______ iess than 30 % _ _ _ _ _ 30% or more but less than 40%      40% or more but less than 50%      50% or more but less than 60% _ _ _ _ _ 60 % or more but less than 70 % _ _ _ _ _ 70 % or more but less than 75 %      75 % or more but less than 80 %      80 % or more  Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products:   'Special compound feedingstuffs ' ( 9 )   Other, of a milk content in powder or granules (excluding whey), by weight, of ( 8 ):    30% or more but less than 40%    40% or more but less than 50%    50 % or more but less than 60 %    60% or more but less than 70%    70 % or more but less than 80 %    80% or more but less than 88%    88% or more 2309 90 35 100 2309 90 35 200 2309 90 35 300 2309 90 35 400 2309 90 35 500 2309 90 35 700 2309 90 39 010 2309 90 39 100 2309 90 39 200 2309 90 39 300 2309 90 39 400 2309 90 39 500 2309 90 39 600 2309 90 39 700 2309 90 39 800 2309 90 70 010 2309 90 70 100 2309 90 70 200 2309 90 70 300 2309 90 70 500 2309 90 70 600 2309 90 70 700 2309 90 70 800 ex 2309 90 70 (') When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or added casein and/or added caseinates, no export refund shall be granted. When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. (2 ) The weight of the added non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whe^ and/or added lactose and/or added casein and/or added caseinates, the added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account in the calculation of the amount of refund. When completing customs formalities, the applicant shall state, on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by the weight of whey and/or lactose and/or casein and/or caseinates added per 100 kilograms of finished product, and in particular,  the lactose content of the added whey. ( 3 ) When the product contains casein and/or caseinates that were added before or at the time of processing, no refund shall be granted. When completing customs formalities, the applicant shall state, on the declaration provided for this purpose, whether or not casein and/or caseinates have been added. (4 ) The weight of added non-lactic- matter and/or added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account for. the purpose of calculation of the fat content, by weight. The refund per 100 kilograms of product falling within this subheading shall be equal to the sum of the following components: ( a ) the amount per kilogram shown, multiplied by the weight of the lactic part contained in 100 kilograms of product; however, where whey 20. 4 . 95 EN Official Journal of the European Communities No L 88/47 and/or lactose and/or casein and/or caseinates have been added to the product, the amount per kilogram shown shall be multiplied by the weight of the lactic part excluding the weight of added whey and/or added lactose and/or added casein and/or added caseinates, contained in 100 kilograms of product; ( b) a component calculated in accordance with the provisions of Article 2 ( 3 ) of Regulation (EEC) No 1098/68 (OJ No L 184, 29. 7. 1968, p. 10). When completing customs formalities, the applicant shall state, on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and or caseinates added per 100 kilograms of finished products, and in particular  the lactose content of the added whey. ( s ) The refund on 100 kilograms of product falling within this subheading is equal of the sum of the following elements: (a ) the amount per 100 kilograms shown; however, where whey and/or lactose and/or casein and/or caseinates have been added to the products, the amount per 100 kilograms shown shall be :  multiplied by the weight of the lactic part other than the added whey and/or added lactose and/or added casein and/or added caseinates contained in 100 kilograms of product, and then  divided by the weight of the lactic part contained in 100 kilograms of product; (b ) a component calculated in accordance with the provisions of Article 2 ( 3 ) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state, on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kilograms of finished product, and in particular,  the lactose content of the added whey. {6 ) No refund shall be paid in respect of exported cheese of which the free-at-frontier price, before application of the refund in the exporting Member State, is less than ECU 181,13 per 100 kilograms. This limitation to ECU 181,13 per 100 kilograms does not apply to cheeses falling within subheadings 0406 90 93 and 0406 10 20 with a water content, calculated by weight, of the non-fatty matter exceeding 72%. ( 7) In the case of cheeses presented in containers which also contain conserving liquid, in particular brine, the refund is granted on the net weight, the weight of the liquid being deducted. ( 8 ) When completing customs formalities, the applicant shall state on the declaration provided for this purpose:  the skimmed-milk powder content, by weight,  whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case:  the content by weight of the added whey and/or added lactose and/or added casein and/or caseinates, and  the lactose content of the added whey per 100 kilograms of finished product. (') 'Special compound feedingstuffs' are compound feedingstuffs containing skimmed-milk powder and fish meal and/or more than nine grams of iron and/or more than 1,2 grams of copper in 100 kilograms of product. ( ,0) Where the product contains non-lactic matter and/or casein and/or caseinates and/or whey and/or products derived from whey and/or lactose and/or permeate, the part corresponding to the added non-lactic matter and/or casein and/or caseinates and/or whey and/or products derived from whey and/or lactose and/or permeate will not be taken into account for the purpose of calculating the refund. When completing customs formalities, the party concerned is to state, on the declaration provided for the purpose, whether or not non-lactic matter and/or casein and/or caseinates and/or whey and/or products derived from whey and/or lactose and/or permeate have been added and, if so, the actual content by weight of added non-lactic matter and/or casein and/or caseinates and/or whey and/or products derived from whey and/or lactose and/or permeate in 100 kilograms of finished product. ( H ) The refund on frozen condensed milk is the same as that on products falling within CN codes 0402 91 or 0402 99. ( u ) The refunds on frozen products in the natural state falling CN codes 0403 90 11 to 0403 90 39 are the same as those on products falling within CN codes 0403 90 51 to 0403 90 69. No L 88/48 EN Official Journal of the European Communities 20. 4 . 95 11 . Fruit and vegetables CN code Description of goods Product code ex 0702 00 Tomatoes, fresh or chilled : ex 0702 00 15  From 1 January to 31 March:   'Extra' Class, Class I and Glass II (*.) 0702 00 15 100 ex 0702 00 20 -  From 1 to 30 April:   'Extra' Class, Class I and Class II (') 0702 00 20 100 ex 0702 00 25  From 1 to 14 May:   'Extra' Class, Class I and Class II ( ! ) 0702 00 25 100 ex 0702 00 30  From 15 to 31 May:   'Extra' Class, Class I and Class II f 1 ) 0702 00 30 100 ex 0702 00 35  From 1 June to 30 September:   'Extra' Class, Class I and Class II ( ! ) 0702 00 35 100 ex 07Ã 2 00 40  From 1 to 31 October:   'Extra' Class, Class I and Class II 0702 00 40 100 ex 0702 00 45  From 1 November to 20 December:'   'Extra' Class, Class I and Class II 0 ) 0702 00 45 100 ex 0702 00 50  From 21 to 31 December:   'Extra' Class, Class I and Class II ( 1 ) 0702 00 50 100 ex 0802 Other nuts, fresh or dried; whether or not shelled or peeled :  Almonds: I ex 0802 12   Shelled: 0802 12 90    Other:  Hazelnuts (Corylus spp.): 0802 12 90 000 0802 21 00   In shell 0802 21 00 000 0802 22 00   Shelled  Walnuts : 0802 22 00 000 0802 31 00   In shell I 0802 31 00 000 ex 0805 Citrus fruits, fresh or dried: ex 0805 10  Oranges:   Sweet oranges, fresh:    From 1 January to 31 March: ex 0805 10 01     Sanguines and semi-sanguines:      'Extra' Class, Class I and Class II ( 2 ) Other: 0805 10 01 200 ex 0805 10 05      Navels, Navelines, Navelates, Salustianas, Shamoutis, Ovalis, Trovita and Hamlins:       'Extra' Class, Class I and Class II ( 2) Vernas, Valencia lates, Maltese, 0805 10 05 200 ex 0805 10 09      Other:       'Extra' Class, Class I and Class II (2 )    From 1 to 30 April : 0805 10 09 200 ex 0805 1011 Sanguines and semi-sanguines :      'Extra' Glass, Class I and Class II ( 2 )     Other: - 0805 10 11 200 ex 0805 10 15      Navels, Navelines, Navelates, Salustianas, Shamoutis, Ovalis, Trovita and Hamlins:       'Extra' Class, Class I and Class II ( 2) Vernas, Valencia lates, Maltese, 0805 10 15 200 ex 0805 1019      Other:       'Extra' Class, Class I and Class II ( 2 ) 0805 10 19 200 20 . 4 . 95 EN I Official Journal of the European Communities No L 88/49 CN code Description of goods Product code    From 1 to 15 May:     Sanguines and semi-sanguines :      'Extra ' Class, Class I and Class II ( 2 )     Other:      Navels, Navelines, Navelates, Salustianas, Yernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins:       'Extra ' Class, Class I and Class II ( 2 ) Other :       'Extra' Class, Class I and Class II ( 2 )    From 16 May to 30 September:     Sanguines and semi-sanguines:      'Extra' Class, Class I and Class II ( 2 ) Other:      Navels, Navelines, Navelates, Salustianas, Yernas, Valencia lates, Maltese, Shamoutis, Ovalis , Trovita and Hamlins:'       'Extra ' Class, Class I and Class II ( 2 )      Other:       'Extra' Class, Class I and Class II ( 2 )    From 1 October to 15 Oktober:     Sanguines and semi-sanguines:      'Extra' Class, Class I and Class II ( 2 )     Other:      Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis , Trovita and Hamlins:       'Extra' Class, Class I and Class II ( 2 )    Other:       'Extra ' Class, Class I and Class II ( 2 )    From 16 October to 30 November:     Sanguines and semi-sanguines:      'Extra' Class, Class I and Class II ( 2 )     Other: ex 0805 10 21 ex 0805 10 25 ex 0805 10 29 ex 0805 10 32 ex 0805 10 34 ex 0805 10 36 ex 0805 10 42 ex 0805 10 44 ex.0805 10 46 ex 0805 10 51 ex 0805 10 55 ex 0805 10 59 ex 0805 10 61 ex 0805 10 65 ex 0805 10 96 ex 0805 30 ex 0805 30 20 ex 0805 30 30 ex 0805 30 40 0805 10 21 200 0805 10 25 200 0805 10 29 200 0805 10 32 200 0805 10 34 200 0805 10 36 200 0805 10 42 200 0805 10 44 200 0805 10 46 200 0805 10 51 200 0805 10 55 200 0805 10 59 200 0805 10 61 200 0805 10 65 200 0805 10 96 200 0805 30 20 100 0805 30 30 100 0805 30 40 100      Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis , Ovalis, Trovita and Hamlins :       'Extra' Class, Class I and Class II ( 2 )      Other:       'Extra' Class, Class I and Class II ( 2 ) .    From 1 December to 31 December:     Sanguines and semi-sanguines:      'Extra' Class, Class I and Class II ( 2 ) Other:      Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins : _ _ _ _ 'Extra' Class, Class I and Class II ( 2 ) Other:       'Extra' Class, Class I and Class II ( 2 )  Lemons (Citrus limon, Citrus limonum) and limes (Citrus aurantifolia):   Lemons (Citrus limon, Citrus limonum):  From 1 January to 31 May:     Fresh, ('Extra' Class, Class I and Class II ) ( 2 )    From 1 June to 31 October:     Fresh, ('Extra' Class, Class I and Class II ) ( 2 )    From 1 November to 31 December:     Fresh, ('Extra' Class, Class I and Class II ) ( 2 ) No L 88/50 EN Official Journal of the European Communities 20. 4 . 95 CN code Product code ex 0806 ex 0806 10 0806 10 21 200 0806 10 29 200 0806 10 30 200 0806 10 40 200 0806 10 50 200 0806 10 61 200 0806 10 69 200 ex 0806 10 21 ex 0806 10 29 ex 0806 10 30 ex 0806 10 40 ex 0806 10 50 ex 0806 10 61 ex 0806 10 69 ex 0808 ex 0808 10 ex 0808 10 51 ex 0808 10 53 ex 0808 10 59 Description of goods Grapes, fresh or dried:  fresh:   Table grapes :    From 1 January to 14 July: Of the variety Empereur ( Vitis vinifera c.v.), from 1 to 31 January:      'Extra' Class and Class I ( 3 J     Other:      'Extra' Class and Class I ( 3 )    From 15 to 20 July:     'Extra' Class and Class I ( 3 )    From 21 July to 31 October: 'Extra' Class and Class I ( 3 )    From 1 to 20 November:     'Extra' Class and Class I ( 3 )    From 21 "November to 31 December:     Of the variety Emperor (Vitis vinifera c.v.), from 1 to 31 December:      'Extra' Class and Class I ( 3 ) _ _ _ _ Other:      'Extra' Class and Class I ( 3 ) Apples, pears and quinees, fresh:  Apples :   Other:    From 1 January to 31 March:     Of the variety Golden Delicious:      Cider apples _ _ _ _ _ Other:       'Extra' Class, Class I and Class II ( 2 )     Of the variety Granny Smith:      Cider apples Other: 'Extra' Class, Class I and Class II ( 2 )     Other:      Cider apples      Other:       'Extra' Class, Class I and Class II (2 )    From 1 April to 30 June:     Of the variety Golden Delicious:      Cider apples   Other:       'Extra' Class, Class I and Class II ( 2 )     Of the variety Granny Smith:      Cider apples _ Other:       'Extra' Class, Class I and Class II ( 2 )     Other:      Cider apples      Other:       'Extra' Class, Class I and Class II ( 2 )    From 1 to 31 July:     Of the variety Golden Delicious:      Cider apples      Other:    'Extra' Class, Class I and Class II ( 2 ) 0808 10 51 910 0808 10 53 910 0808 10 59 910 ex 0808 10 61 0808 10 61 910 ex 0808 10 63 0808 10 63 910 ex 0808 10 69 0808 10 69 910 ex 0808 10 71 0808 10 71 910 20 . 4 . 95 EN Official Journal of the European Communities No L 88/51 CN code Description of goods Product code ex 0808 10 73     Of the variety Granny Smith :      Cider apples Other:       'Extra' Class, Class I and Class II ( 2 ) 0808 10 73 910 ex 0808 10 79     Other:      Cider apples      Other:       'Extra' Class, Class I and Class II ( 2 ) 0808 10 79 910    From 1 August to 31 December: ex 0808 10 92     Of the variety Golden Delicious :      Cider apples, other than those under 0808 10 10 _____ Other:       'Extra' Class, Class I and Class II ( 2 ) 0808 10 92 910 ex 0808 10 94 _ _ _ _ Of the variety Granny Smith: l      Cider apples, other than those under 0808 10 10 _____ Other:       'Extra' Class, Class I and Class II ( 2 ) 0808 10 94 910 ex 0808 10 98 Other :      Cider apples, other than those falling within 0808 10 10      Other:       'Extra' Class, Class I and Class II (2 ) 0808 10 98 910 ex 0809 Apricots, cherries, peaches ( including nectarines ), plums and sloes, fresh: ex 0809 30  Peaches, including nectarines:   From 1 January to 10 June: ex 0809 30 11    Nectarines:     'Extra' Class, Class I and Class II (4) 0809 30 11 100 ex 0809 30 19    Other:     'Extra' Class, Class I and Class II ( 4) 0809 30 19 100   From 11 to 20 June: ex 0809 30 21    Nectarines :     'Extra' Class, Class I and Class II ( 4) 0809 30 21 100 ex 0809 30 29    Other:     'Extra' Class, Class I and Class II ( i ) 0809 30 29 100   From 21 June to 31 July: ex 0809 30 31    Nectarines:    -- 'Extra' Class, Class I and Class II (4) 0809 30 31 100 ex 0809 30 39 Other:     'Extra ' Class, Class I and Class II ( 4 ) 0809 30 39 100   -From 1 August to 30 September : ex 0809 30 41    Nectarines:   'Extra ' Class, Class I and Class II (4) 0809 30 41 100 ex 0809 30 49    Other:     'Extra ' Class, Class I and Class II (4) 0809 30 49 100   From 1 October to 31 December: ex 0809 30 51    Nectarines:     'Extra ' Class, Class I and Class II (4) 0809 30 51 100 ex 0809 30 59 Other: I     'Extra ' Class, Class I and Class II (4) 0809 30 59 100 ( ) In accordance with Commission Regulation (EEC) No 778/83 (OJ No L 86, 31 . 3 . 1983, p. 14 ). ( 2 ) In accordance with Commission Regulation (EEC) No 920/89 (OJ No L 97, 11 . 4. 1989, p. 19 ). ( 3 ) In accordance with Commission Regulation (EEC ) No 1730/87 (OJ No L 163, 23 . 6 . 1987, p. 25 ). (4 ) In accordance with Commission Regulation (EEC) No 3596/90 (OJ No L 350, 14 . 12 . 1990, p. 38 ). No L 88/52 I EN j Official Journal of the European Communities 20. 4 . 95 12 . Products processed from fruit and vegetables CN code Description of goods Product code ex 0806 Grapes, fresh or dried: ex 0806 20  Dried:   in immediate containers of a net capacity not exceeding 2 kg: 0806 20 12    Sultanas Other: 0806 20 12 000 0806 20 92    Sultanas 0806 20 92 000 ex 0812 Fruit and nuts, provisionally preserved ( for example, by sulphur dioxide gas, in brine, in sulphur water, or in other preservative solutions), but unsuitable in that state for immediate consumption: ex 0812 10 00  Cherries:   Stalked, stoned and preserved in sulphur solution and with a drained net weight at least equal to 50% of the net weight 0812 10 00 100 ex 2002 Tomatoes, prepared or preserved otherwise than by vinegar or acetic acid : ex 2002 10  Tomatoes, whole or in pieces: ex 2002 10 10   Peeled:    in immediate packings of a net content equal to or greater than 1 kg 2002 10 10 100 ex 2006 00 Fruit, fruit peel and other part of plants preserved by sugar (drained, glacÃ © or crystallized): - Other :   with a sugar content exceeding 13% by weight: 2006 00 31    Cherries   Other: 2006 00 31 000 ex 2006 00 99    Other:     Cherries 2006 00 99 100 ex 2008 Fruit and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included:  Nuts, ground nuts and other seeds, whether or not mixed together: ex 2008 19   Other, including mixtures:    in immediate packings of" a net content exceeding 1 kg: Other: ex 2008 19 19 Other:       Common hazelnuts ( fruits of the species Corylus avellana), other than mixtures 2008 19 19 100    in immediate packings of a net content not exceeding 1 kg: Other: ex 2008 19 99 ______ Other:     Common hazelnuts (fruits of the species Corylus avellana), other than mixtures 2008 19 99 100 ex 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter:  Orange juice: ex 2009 11   Frozen:    Of a density not exceeding 1,33 g/cm3 at 20 °C: ex 2009 11 99     Other:      Pure juices not containing added substances with a sugar content of:       10 ° Brix or more but less than 22 ° Brix 2009 11 99 110     22 ° Brix or more but less than 33 ° Brix 2009 11 99 120       33 ° Brix or more but less than 44 ° Brix 2009 11 99 130 20. 4 . 95 EN Official Journal of the European Communities No L 88/53 CN code Description of goods Product code       44 ° Brix or more but less than 55 ° Brix 2009 11 99 140       55 °' Brix or more 2009 11 99 150 ex 2009 19 Other:    Of a density not exceeding 1,33 g/cm3 at 20 °C: ex 2009 19 99 Other: _ pure juices not containing added substances with a sugar content of:       10 ° Brix or more but less than 22 ° Brix 2009 19 99110   -" 22 ° Brix or more but less than 33 ° Brix 2009 19 99 120       33 ° Brix or more but less than 44 ° Brix 2009 19 99 130       44 ° Brix or more but less than 55 ° Brix 2009 19 99 140 ______ 55 ° Ã ÃÃ  OÃ  more 2009 19 99 150 No L 88/54 I EN j Official Journal of the European Communities 20 . 4 . 95 13 . Olive oil CN code Description of goods Product code 1509 Olive oil and its fractions, whether or not refined, but not chemically modified: 1509 10  Virgin: 1509 10 10   Lampante virgin olive oil 1509 10 10 000 1509 10 90   Other:    In immediate packings of a net capacity of five litres or less 1509 10 90 100 Other 1509 10 90 900 1509 90 00  Other:   In immediate packings of a net capacity of five litres or less 1509 90 00 100 Other 1509 90 00 900 1510 00 Other oils and their fractions, obtained solely from olives, whether or not refined, but not chemically modified, including blends of these oils or fractions with oils or fractions of heading No 1509 : 1510 00 10  Crude oils 1510 00 10 000 1510 00 90  Other:   In immediate packings of a net capacity of five litres or less 1510 00 90 100   Other 1510 00 90 900 20. 4 . 95 I EN I Official Journal of the European Communities No L 88/55 14 . White and raw sugar without further processing CN code Description of goods Product code ex 1701 Cane or beet sugar and chemically pure sucrose, in solid form: l  Raw sugar not containing added flavouring or colouring matter: ex 1701 11   Cane sugar: ex 1701 11 90    Other:     Candy sugar 1701 11 90 100     Other raw sugar:      In immediate packings not exceeding 5 kg net of product 1701 11 90 910 ex 1701 12   Beet sugar: ex 1701 12 90    Other: \     Candy sugar 1701 12 90 100     Other raw sugar:      In immediate packings not exceeding 5 kg net of product 1701 12 90 910  Other: 1701 91 00   Containing added flavouring or colouring matter 1701 91 00 000 ex 1701 99 Other : 1701 99 10    White sugar:     Candy sugar 1701 99 10 100     Other: _____ Of a total quantity not exceeding 10 tonnes 1701 99 10 910 Other 1701 99 10 950 ex 1701 99 90    Other:     Containing added substances other than flavouring or colouring matter 1701 99 90 100 No L 88/56 j EN j Official Journal of the European Communities 20 . 4 . 95 15 . Syrups and other sugar products CN code Description of goods Product code 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel : ex 1702 40   Glucose and glucose syrup, containing in the dry state at least 20% but less than 50% by weight of fructose: ex 1702 40 10   Isoglucose:    Containing in the dry state 41 % or more by weight of fructose 1702 40 10 100 1702 60  Other fructose and fructose syrup, containing in the dry state more than 50% by weight fructose : 1702 60 10   Isoglucose 1702 60 10 000 1702 60 90   Other:    Inulin syrup, obtained immediately after hydrolysis of inulin or oligofructoses, containing in the dry state more than 80 % by weight for fructose 1702 60 90 200    Other 1702 60 90 800 ex 1702 90  Other, including invert sugar: 1702 90 30   Isoglucose 1702 90 30 000 1702 90 60   Artificial honey, whether or not mixed with natural honey   Caramel: 1702 90 60 000 1702 90 71    Containing 50% or more by weight of sucrose in the dry matter · 1702 90 71 000 ex 1702 90 99   Other:    Other excluding sorbose 1702 90 99 900 2106 Food preparations not elsewhere specified or included: ex 2106 90  Other:   Flavoured or coloured sugar syrups: 2106 90 30    Isoglucose syrups Other: 2106 90 30 000 2106 90 59     Other 2106 90 59 000 20. 4 . 95 [ EN Official Journal of the European Communities No L 88/57 16 . Wine CN code Product code 2009 2009 60 2009 6011 2009 60 19 2009 60 11 100 2009 60 19 100 2009 60 51 2009 60 51 100 2009 60 71 Description of goods Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter  Grape juice (including grape must):   Of a density exceeding 1,33 g/cm3 at 20 °C:    Of a value not exceeding ECU 22 per 100 kg net weight:     Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/87 Other     Concentrated grape musts complying with the definition in point 6 to Annex I to Regulation (EEC) No 822/87   Of a density not exceeding 1,33 g/cm3 at 20 °C :    Of a value exceeding ECU 18 per 100 kg net weight:     Concentrated:      Concentrated grape musts complying with the definition in point 6 of Annex I to Council Regulation (EEC) No 822/87    Of a value not exceeding ECU 18 per 100 kg net weight:     With an added sugar content exceeding 30 % by weight:   '   Concentrated:       Concentrated grape musts complying with the definition in point 6 of Annex I to Council Regulation (EEC) No 822/87 Wine of fresh grapes, including fortified wines; grape must other than that of heading No 2009 :  Other wine; grape must with fermentation prevented or arrested by the addition of alcohol :   In containers holding two litres or less :    Other: _ _ _ _ Of an actual alcoholic strength by volume not exceeding 13 % vol:      Other: White :        Table wine, of an actual alcoholic strength of not less than 9,5 % vol:         Of types A II and A III (exclusively from the Sylvaner, Miiller-Thurgau or Riesling vine varieties )         Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article         Other        Other:         Table wine of types A II and A III (exclusively from the Sylvaner, 2009 60 71 100 2204 2204 21 2204 21 79 Miiller-Thurgau or Riesling vine varieties ) 2204 21 79 110 2204 21 79 130 2204 21 79 190 2204 21 79 910 2204 21 80 110 2204 21 80 130 2204 21 80 190 2204 21 80       Other :        Red or rose table wine, of an actual alcoholic strength of not less than 9,5 % vol:         Of type R III and rose wine from the Portugieser vine varieties ________ Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article         Other:     Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol: Other: No L 88/58 EN Official Journal of the European Communities 20. 4 . 95 CN code Product code 2204 21 83 2204 21 84 2204 21 94 Description of goods White:        Table wines :         Of types A II and A III (exclusively from the Sylvaner, Miiller-Thurgau or Riesling vine varieties)         Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article Other       Other:        Red or rose table wine:         Of type R III and rose wine from the Portugieser vine varieties         Wine referred to in Article 36 of Regulation (EEC) No 822/87 exceeding  the quantities normally produced as determined pursuant to the said Article         Other     Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol:      Other:       Quality wines produced in specified regions . Other:        Liqueur wines     Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22% vol: Other:       Qualitiy wines produced in specified regions Other:        Liqueur wines Other: Other:     Of an actual alcoholic strength by volume not exceeding 13 % vol : Other: White :        Sicilia (Sicily):         Table wine, of an actual alcoholic strength of not less than 9,5 % vol:          Of types A II and A III (exclusively from the Sylvaner, Miiller-Thurgau or Riesling vine varieties ) Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article Other Other:          Table wine of types A II and A III (exclusively from the Sylvaner, 2204 21 98 2204 21 83 110 2204 21 83 130 2204 21 83 190 2204 21 84 110 2204 21 84 130 2204 21 84 190 2204 21 94 100 2204 21 94 910 2204 21 98 100 2204 21 98 910 2204 29 62 110 2204 29 62 130 2204 29 62 190 2204 29 62 910 2204 29 64 110 2204 29 64 130 2204 29 64 190 2204 29 64 910 2204 29 2204 29 62 2204 29 64 Miiller-Thurgau or Riesling vine varieties )        Veneto: ________ Table wine, of an actual alcoholic strength of not less than 9,5 % vol: _________ Of types A II and A III (exclusively from the Sylvaner, Miiller-Thurgau or Riesling vine varieties)          Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article          Other         Other:          Table wine of types A II and A III (exclusively from the Sylvaner, Miiller-Thurgau or Riesling vine varieties ) 20. 4 . 95 EN Official Journal of the European Communities No L 88/59 CN code Description of goods Product code 2204 29 65        Other:         Table wine, of an actual alcoholic strength of not less than 9,5 % vol:          Of types A II and A III (exclusively from the Sylvaner, Miiller-Thurgau or Riesling vine varieties ) Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article  Other Other:          Table wine of types A II and A III (exclusively from the Sylvaner, Miiller-Thurgau or Riesling vine varieties ) 2204 29 71 2204 29 72 2204 59 65 110 2204 29 65 130 2204 29 65 190 2204 29 65 910 2204 29 71 110 2204 29 71 130 2204 29 71 190 2204 29 72 110 2204 29 72 130 2204 29 72 190 2204 29 75 110 2204 29 75 130 2204 29 72 190 2204 29 83 110 2204 29 83 130 2204 29 83 190 2204 29 75 Other:        Puglia :         Red or rose tablewine, of an actual alcoholic strength of not less than 9,5 % vol:          Of type R III and rose wine from the Portugieser vine varieties          Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article    Other:        Sicily:         Red or rose table wine, of an actual alcoholic strength of not less than 9,5 % vol :          Of type R III and rose wine from the Portugieser vine varieties _________ Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article   ____ Other        Other:         Red or rose table wine, of an actual alcoholic strength of not less than 9,5 % vol:          Of type R III and rose wine from the Portugieser vine varieties          Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article Other     Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol:      Other:       White:        Table wines:   Of types A II and A III (exclusively from the Sylvaner, Miiller-Thurgau or Riesling vine varieties )         Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article         Other 2204 29 83 No L 88/60 EN Official Journal of the European Communities 20. 4 . 95 CN code Description of goods Product code 2204 29 84      Other:       Red or rose table wine, of an actual alcoholic strength of not less than 9,5 % vol:   Of type R III and rose wine from the Portugieser vine varieties   Wines referred to in Article 36 of Regulation (EEC) No 822/87 exceeding the quantities normally produced as determined pursuant to the said Article        Other    Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18% vol:     Other:      Quality wines produced in specified regions Other:       Liqueur wines    Of an actual alcoholic strength by volume exceeding 18% vol but not exceeding 22% vol: Other:      Qualtity wines produced in specified regions      Other: 2204 29 94 2204 29 84 110 2204 29 84 130 2204 29 84 190 2204 29 94 100 2204 29 94 910 2204 29 98 100 2204 29 98 910 2204 29 98 2204 30       Liqueur wines Other grape must: 2204 30 92 2204 30 92 100 2204 30 94  Other:   Of a density of 1,33 g/cm3 or less at 20 °C and of an actual alcoholic strength by volume not exceeding 1 % vol:    Concentrated:     Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/87    Other:      Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/87   Other:  Concentrated:     Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/87  Other:     Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/87 2204 30 94 100 2204 30 96 2204 30 96 100 2204 30 98 2204 30 98 100 20. 4 . 95 EN I Official Journal of the European Communities No L 88/61 17. Tobacco CN code Description of goods Product code ex 2401 Unmanufactured tobacco; tobacco refuse: ex 2401 10  Tobacco, not stemmed/stripped:   Flue-cured Virginia type and light air-cured Burley type tobacco ( including Burley hybrids ); light air-cured Maryland type and fire-cured tobacco: ex 2401 10 10    Flue-cured Virginia type:     Baled:      Virgin D 2401 10 10 030    Virgin EL 2401 10 10 260      Virgin E 2401 10 10 310      Virgin P . 2401 10 10 330 ex 2401 10 20    Light air-cured Burley type ( including Burley hybrids ): Baled:      Badischer Burley E 2401 10 20 020      Burley I 2401 10 20 080      Burley EL 2401 10 20 250   Burley E 2401 10 20 320 _____ Burley P 2401 10 20 340 ex 2401 10 30    Light air-cured Maryland type:     Baled 2401 10 30 090    Fire-cured tobacco: ex 2401 10 41     Kentucky type:      Baled 2401 10 41 100 l   Other: ex 2401 10 60    Sun-cured Oriental type tobacco:     Baled: _____ Xanti-Yaka 2401 10 60 130      Perustitza 2401 10 60 141      Samsun 2401 10 60 142      Erzegovina 2401 10 60 150      Basmas 2401 10 60 170      Katerini and similar varieties 2401 10 60 180      Kaba Koulak classic 2401 10 60 191 _____ Elassona 2401 10 60 192      Kaba Koulak non classic 2401 10 60 201      Myrodata Smyrne, Trapezous and Phi I 2401 10 60 202 I      Myrodata Agrinion 2401 10 60 210      Zichnomyrodata 2401 10 60 220      Tsebelia 2401 10 60 230      Mavra 2401 10 60 240 ex 2401 10 70    Dark air-cured tobacco : I     Baled:      Badischer Geudertheimer 2401 10 70 010      Paraguay 2401 10 70 041 _ _ Dragon vert and hybrids thereof, Philippin, Petit Grammont (Flobecq), Semois, Appelterre 2401 10 70 042    Forchheimer Havana II c) Hybrids of Badischer Geudertheimer 2401 10 70 111      Santa FÃ © 2401 10 70 270 Burley Fermented 2401 10 70 280      Havana E 2401 10 70 290 No L 88/62 EN Official Journal of the European Communities 20. 4 . 95 K CN code Description of goods Product code ex 2401 10 80    Flue-cured tobÃ ¡cco: I I     Bright type, baled 2401 10 80 070 ex 2401 10 90    Other tobacco: \ \     Baled: l I _____ Round Tip 2401 10 90 161      Scafati 2401 10 90 162      Sumatra I 2401 10 90 163      Round Scafati 2401 10 90 300 ex 2401 20  Tobacco, partly or wholly stemmed/stripped:   Flue-cured Virginia type and light air-cured Burley type tobacco (including Burley hybrids); light air-cured Maryland type and fire-cured tobacco: ex 2401 2010    Flue-cured Virginia type: \     Totally stripped, in the form of strips measuring at least 0,5 cm, baled: -      Virgin D 2401 20 10 030 l      Virgin EL 2401 20 10 260      Virgin E 2401 20 10 310 l      Virgin P 2401 20 10 330 ex 2401 20 20    Light air-cured Burley type (including Burley hybrids):  Totally stripped, in the form of strips measuring at least 0,5 cm, baled:      Badischer Burley E 2401 20 20 020      Burley I 2401 20 20 080      Burley EL 2401 20 20 250 Burley E 2401 20 20 320 Burley P 2401 20 20 340 ex 2401 20 30    Light air-cured Maryland type:     Totally stripped, in the form of strips measuring at least 0,5 cm, baled 2401 20 30 090     Other 2401 20 30 900    Fire-cured tobacco: ex 2401 20 41     Kentucky type: l      Totally stripped, in the form of strips measuring at least 0,5 cm, baled 2401 20 41 100 \ Other: ex 2401 20 60    Sun-cured Oriental type tobacco:     Tsebelia type, totally stripped, in the form of strips measuring at least 0,5 cm, baled 2401 20 60 230     Mavra type, totally stripped, in the form of strips measuring at least 0,5 cm, baled 2401 20 60 240 ex 2401 20 70    Dark air-cured tobacco : \ Totally stripped, in the form of strips measuring at least 0,5 cm, baled:      Badischer Geudertheimer 2401 20 70 010      Paraguay 2401 20 70 041      Dragon vert and hybrids thereof, Philippin, Petit Grammont (Flobecq), Semois, Appelterre 2401 20 70 042      Forchheimer Havana II (c), Hybrids of Badischer Geudertheimer 2401 20 70111 l      Santa FÃ © 2401 20 70 270      Burley Fermented 2401 20 70 280      Havana E 2401 20 70 290 ex 2401 20 80    Flue-cured tobacco: I mmmmmmm   Bright type, totally stripped, in the form of strips measuring at least 0,5 cm, baled 2401 20 80 070